 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT
 



MULTIPLE OBLIGATIONS MORTGAGE
 
BY:
 
THE OLD EVANGELINE DOWNS, L.L.C.
UNITED STATES OF AMERICA
IN FAVOR OF:
STATE OF Louisiana
WELLS FARGO FOOTHILL, INC.,
As Agent for the Lenders
PARISH/COUNTY OF St. Landry

 
BE IT KNOWN, that on the 16th day of June, 2004, effective as of June 16, 2004,
before me, the undersigned Notary Public, and in the presence of the undersigned
competent witnesses, personally came and appeared:
 
THE OLD EVANGELINE DOWNS, L.L.C. (TIN: 72-1280511), formerly named The Old
Evangeline Downs, L.C., a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Louisiana, and has
its registered office at One American Place, Ninth Floor, Baton Rouge, LA 70825,
appearing herein through M. Brent Stevens, its CEO, being duly authorized by
virtue of a Consent of the Sole Member, which is attached hereto and made a part
hereof,
 
who declared that:
 
TERMS AND CONDITIONS:
 
ARTICLE I
 
DEFINITIONS.
 
The following words shall have the following meanings when used in this
Mortgage:
 
1.1 Additional Advances.  The words “Additional Advances” mean any and all
additional sums that Mortgagee may advance on Mortgagor’s behalf as provided
under this Mortgage.
 
1.2 Agent.  The word “Agent” means Wells Fargo Foothill, Inc., as agent for the
Lenders.
 
1.3 Borrower.  The word “Borrower” means individually, collectively and
interchangeably Diamond Jo, LLC (formerly known as Peninsula Gaming Company,
LLC) and Mortgagor.
 
1.4 Encumbrances.  The word “Encumbrances” means individually, collectively and
interchangeably any and all presently existing and/or future mortgages, liens,
privileges, encumbrances, and other contractual and/or statutory security
interests and rights of every nature and kind that, now and/or in the future,
may affect the mortgaged Property or any part or parts thereof.
 
 
1

--------------------------------------------------------------------------------

 
1.5 Event of Default.  The words “Event of Default” mean individually,
collectively, and interchangeably any of the Events of Default set forth below
in the section titled “Events of Default.”
 
1.6 Excluded Assets.  The words “Excluded Assets” mean (a) the lease for the off
track betting parlor operated by Peninsula Gaming, LLC in New Iberia, Louisiana;
(b) cash, other than cash deposited in Deposit Accounts as defined in the Loan
Agreement; (c) assets securing Purchase Money Obligations or Capitalized Lease
Obligations permitted to be incurred under the Loan Agreement to the extent a
second Lien (as such terms are defined in the Loan Agreement) would not be
permitted under the documents evidencing such obligations; and (d) any
agreements, permits, licenses (including Gaming Licenses as defined in the Loan
Agreement), or the like (including any parcels of the Warner Land as defined in
the Loan Agreement that are subject to the mortgage granted by Mortgagor to the
seller of such land) solely in the event and to the extent that: (i) such
agreements, permits, licenses, or the like (including any parcels of the Warner
Land as defined in the Loan Agreement that are subject to the mortgage granted
by Mortgagor to the seller of such land) cannot be subjected to a consensual
security interest in favor of Mortgagee without the consent of the licensor or
other party to such agreement, permit, license, or the like; (ii) any such
restriction is effective and enforceable under applicable law; and (iii) such
consent is not obtainable by any Borrower; provided, that each Borrower agrees
to use all commercially reasonable efforts (which shall not require the payment
of cash to, or the reimbursement of fees and expenses of the consenting party or
the making of any material concessions under any such agreement, permit, license
(including a Gaming License as defined in the Loan Agreement) or the like
(including any parcels of the Warner Land as defined in the Loan Agreement that
are subject to the mortgage granted by Mortgagor to the seller of such land) to
obtain all requisite consents to enable such Borrower to provide a security
interest in such agreement, permit, license (including Gaming Licenses as
defined in the Loan Agreement) or the like; provided, further, however, that
(i) Excluded Assets shall not include (and, accordingly, the Collateral as
defined in the Loan Agreement shall include) any and all proceeds of any of the
assets described in clause (d) above and any and all proceeds of any of the
assets described in clauses (b) and (c) above or of any other Collateral to the
extent such proceeds do not constitute Excluded Assets, and (ii) any agreement,
permit, license, or the like qualifying as an Excluded Asset under clause (d)
above no longer shall constitute an Excluded Asset (and instead shall constitute
Collateral as defined in the Loan Agreement) immediately from and after such
time as the licensor or other party to such agreement, permit, license, or the
like consents to the grant of a security interest in favor of Mortgagee in such
agreement, permit, license, or the like or the prohibition against granting a
security interest therein in favor of Mortgagee shall cease to be effective.
 
1.7 Guarantor.  The word “Guarantor” means and includes individually,
collectively, interchangeably and without limitation each and all of the
guarantors, sureties, and accommodation parties in connection with the
Obligations.
 
 
2

--------------------------------------------------------------------------------

 
1.8 Lenders.  The word “Lenders” means and includes individually, collectively,
interchangeably and without limitation each and all of the lenders identified on
the signature pages of the Loan Agreement, together with their respective
successors and assigns.
 
1.9 Lender Group.  The words “Lender Group” mean and include, individually and
collectively, each of the Lenders and Mortgagee.
 
1.10 Loan Agreement.  The words “Loan Agreement” mean the Loan and Security
Agreement by and among Borrower, the Lenders and Mortgagee dated as of June
16th, 2004 as amended, supplemented, restated or otherwise modified from time to
time.
 
1.11 Mortgage.  The word “Mortgage” means this Mortgage as this Mortgage may be
amended, supplemented, restated or otherwise modified from time to time.
 
1.12 Mortgagee.  The word “Mortgagee” means Agent and its successors and
assigns.
 
1.13 Mortgagor.  The word “Mortgagor” means individually, collectively and
interchangeably The Old Evangeline Downs, L.L.C., as well as any and all persons
and entities subsequently purchasing the mortgaged Property, with or without
assumption of this Mortgage.
 
1.14 Obligations.  The word “Obligations” means individually, collectively and
interchangeably (a) any and all loans, advances, debts, principal, interest
(including interest that, but for the provisions of the United States Bankruptcy
Code, would have accrued), contingent reimbursement obligations with respect to
letters of credit, premiums, liabilities, obligations, fees, charges, costs,
expenses (including any fees or expenses that, but for the provisions of the
United States Bankruptcy Code, would have accrued), lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrower to the
Lender Group pursuant to or evidenced by the Loan Agreement and other Related
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all expenses
that Borrower is required to pay or reimburse under the Loan Agreement and other
Related Documents, by law, or otherwise, whether Borrower is obligated alone or
with others on a “solidary” or “joint and several” basis, as a principal obligor
or as a surety, guarantor, or endorser of every nature and kind whatsoever,
whether or not any such Obligations may be barred under any statute of
limitations or prescriptive period or may be or become otherwise unenforceable
or voidable for any reason whatsoever, and (b) the obligations of Guarantor
arising from the Related Documents to which Guarantor is a party, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not due when paid and all expenses
that Guarantor is required to pay or reimburse under the Related Documents, by
law, or otherwise, whether Guarantor is obligated alone or with others on a
“solidary” or “joint and several” basis, as a principal obligor or as a surety,
guarantor, or endorser of every nature and kind whatsoever, whether or not any
such Obligations may be barred under any statute of limitations or prescriptive
period or may be or become otherwise unenforceable or voidable for any reason
whatsoever; provided, however, that “Obligations” shall not include the FF&E
Obligations as defined in the Loan Agreement.  Any reference in this Mortgage or
in the Related Documents to the Obligations shall include all amendments,
changes, extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any insolvency proceeding.  Notwithstanding any other provision of this
Mortgage, the maximum amount of Obligations secured hereby shall be limited to
$75,000,000.00.
 
 
3

--------------------------------------------------------------------------------

 
1.15 Property.  The word “Property” means individually, collectively and
interchangeably any and all of Mortgagor’s present and future property subject
to this Mortgage.
 
1.16 Related Documents.  The words “Related Documents” mean and include
individually, collectively, interchangeably and without limitation the Loan
Agreement and all promissory notes, credit agreements, disbursement letters, fee
letters, letters of credit, loan agreements, environmental agreements,
guaranties, pledge agreements, security agreements, mortgages, ship mortgages,
collateral mortgages, deeds of trust, subordination agreements, intercreditor
agreements and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Obligations, and any and all
amendments thereto and/or substitutions therefor.
 
1.17 Rights.  The word “Rights” means individually, collectively and
interchangeably any and all of Mortgagor’s additional rights collaterally
assigned and pledged to Mortgagee as provided under this Mortgage.
 
ARTICLE II
 
GRANTING OF MORTGAGE.
 
And now, in order to secure the prompt and punctual payment and satisfaction of
the Obligations, in principal, interest, costs, expenses, attorneys’ fees and
other fees and charges, and additionally to secure repayment of any and all
Additional Advances that Mortgagee may make on behalf of Mortgagor as provided
in this Mortgage, together with interest thereon, Mortgagor does by these
presents specifically mortgage, affect and hypothecate unto and in favor of
Mortgagee, for the benefit of the Lender Group, any and all of Mortgagor’s
present and future rights, title and interest in and to the following described
Property:
 
Item 1:
The immovable (real) property specifically described on Exhibit A attached
hereto and made a part hereof, together with any and all present and future
building(s), constructions, component parts, improvements, attachments,
appurtenances, fixtures, rights, ways, privileges, advantages, batture, and
batture rights, servitudes and easements of every type and description, now
and/or in the future relating to the mortgaged Property, and any and all items
and fixtures attached to and/or forming integral or component parts of the
mortgaged Property in accordance with the Louisiana Civil Code.
 
Item 2:
All of Mortgagor’s right, title and interest in and to that certain property
described on Exhibit B attached hereto and made a part hereof, including without
limitation the leasehold estate created pursuant to that certain Ground Lease
effective April 19, 2000 by and between Evangeland, L.L.C. (formerly named MT
Holdings, L.L.C.) and The Old Evangeline Downs, L.C. (a Memorandum of Lease
being recorded as File No. 00-014475), as amended by First Amendment to Ground
Lease dated November 6, 2000 (an Amended Memorandum of Lease being recorded as
File No. 00-041820), by Second Amendment to Ground Lease dated February 15, 2002
(a Second Amended Memorandum of Lease being recorded as File No. 02-022200) and
by Third Amendment to Ground Lease dated August 30, 2002 (a Third Amended
Memorandum of Lease being recorded as File No. 02-059170 in the official records
of the Clerk and Recorder of Lafayette Parish, Louisiana) collectively, the
“Amended Ground Lease”, and all amendments, modifications and renewals thereof,
and all rights of Mortgagor thereunder and all rights in the buildings,
improvements and other constructions, now or hereafter located on the property
subject to the Amended Ground Lease.
 
 
4

--------------------------------------------------------------------------------

 
The mortgaged Property and the Rights shall not include the Excluded Assets.
 
ARTICLE III
 
MORTGAGE SECURING FUTURE OBLIGATIONS.
 
This Mortgage has been executed by Mortgagor pursuant to Article 3298 of the
Louisiana Civil Code for the purpose of securing the Obligations that may now be
existing and/or that may arise in the future as provided herein, with the
preferences and priorities provided under applicable Louisiana law.  However,
nothing under this Mortgage shall be construed as limiting the duration of this
Mortgage or the purpose or purposes for which the Obligations may be requested
or extended.  Mortgagor’s additional loans will automatically be secured by this
Mortgage without the necessity that Mortgagor agree or consent to such a result
at the time additional loans are made and that the note or notes evidencing such
additional loans reference the fact that such notes are secured by this
Mortgage.  Mortgagor understands that Mortgagor may not subsequently have a
change of mind and insist that Mortgagor’s additional loans not be secured by
this Mortgage unless Mortgagee specifically agrees to such a request in writing.
 
ARTICLE IV
 
DURATION OF MORTGAGE.
 
This Mortgage will remain in effect until (a) all of the Obligations are fully
paid and satisfied and there is no agreement or commitment to advance any
additional Obligations; and (b) Mortgagor cancels this Mortgage by filing a
written cancellation instrument signed by Mortgagee.  When all of the
Obligations are fully paid and satisfied and there is no agreement or commitment
to advance any additional indebtedness, Mortgagor may request Mortgagee to sign
such a written cancellation instrument by writing Mortgagee at the above address
or at such other address as Mortgagee may advise.
 
ARTICLE V
 
PROHIBITIONS REGARDING MORTGAGED PROPERTY.
 
So long as this Mortgage remains in effect, Mortgagor agrees not to, without
Mortgagee’s prior written consent:  (a) except for Permitted Dispositions (as
defined in the Loan Agreement), sell, assign, transfer, convey, option,
mortgage, or lease the mortgaged Property or any portion thereof; (b) except for
Permitted Liens relating to the Real Property Collateral (as such terms are
defined in the Loan Agreement), permit any Encumbrance to be placed on or to
attach to the mortgaged Property or any portion thereof; or (c) except for
Permitted Liens relating to the Real Property Collateral (as such terms are
defined in the Loan Agreement), do anything or permit anything to be done that
may in any way impair Mortgagee’s security interests and rights in and to the
mortgaged Property or any portion thereof.  If the mortgaged Property or any
interest therein shall be sold, assigned, transferred, conveyed, optioned or in
any way further encumbered, whether directly or indirectly, whether voluntarily,
involuntarily or by operation of law, or if a Change of Control (as defined in
the Loan Agreement) shall have occurred, in either event without the prior
written consent of Mortgagee, then Mortgagee, in its sole discretion, may
declare all Obligations immediately due and payable, subject to any applicable
grace period provided in the Loan Agreement.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES CONCERNING THE MORTGAGED PROPERTY.
 
Except as previously disclosed to Mortgagee in writing, Mortgagor represents and
warrants that: (a) Mortgagor is and, except for Permitted Dispositions (as
defined in the Loan Agreement), will continue to be the lawful owner of the
mortgaged Property; (b) Mortgagor has the right to mortgage the Property to
Mortgagee; (c) as of the time this Mortgage is recorded, there are no
Encumbrances affecting the mortgaged Property other than Permitted Liens
relating to the Real Property Collateral (as such terms are defined in the Loan
Agreement); (d) the security rights and interest granted under this Mortgage are
not now and will at no time become subordinate or junior to any security rights,
interests, liens, or claims of, or in favor of, any person, firm, corporation,
or other entity, including, without limitation, the United States, or any
department, agency or instrumentality thereof, or any state, county, parish,
city, or local governmental agency; and (e) this Mortgage is binding upon
Mortgagor as well as Mortgagor’s heirs, successors, legatees, administrators,
executors, representatives and assigns, and is legally enforceable in accordance
with its terms.  The above representations and warranties, and all other
representations and warranties contained in this Mortgage, are and will be
continuing in nature and will remain in full force and effect until such time as
this Mortgage is cancelled in the manner provided above.
 
ARTICLE VII
 
INSURANCE PROVISIONS.
 
The following insurance provisions are a part of this Mortgage.
 
7.1 Required Insurance.  So long as this Mortgage remains in effect, Mortgagor
shall, at its expense maintain insurance respecting the mortgaged Property,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other persons engaged in the same or
similar businesses.  Mortgagor also shall maintain business interruption and
comprehensive general liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation.  All such policies of insurance
shall be in such amounts and with such insurance companies as are reasonably
satisfactory to Mortgagee.  Mortgagor shall deliver copies of all such policies
to Mortgagee with a satisfactory lender’s loss payable endorsement naming
Mortgagee as Sole loss payee or additional insured, as appropriate.  Each policy
of insurance or endorsement shall contain a clause requiring the insurer to give
not less than 10 days prior written notice to Mortgagee in the event of
cancellation of the policy for any reason whatsoever.
 
 
6

--------------------------------------------------------------------------------

 
7.2 Property Losses and Claims.  Mortgagor agrees to promptly notify Mortgagee
in writing of any loss covered by such insurance.
 
7.3 Insurance Proceeds.  Mortgagee shall have the right to directly receive the
proceeds of the insurance protecting the mortgaged Property to the extent set
forth in the Loan Agreement.  In the event that Mortgagor should receive any
such insurance proceeds payable to Mortgagee under the terms of the Loan
Agreement, Mortgagor agrees to immediately turn over and to pay such proceeds
directly to Mortgagee.  All insurance proceeds shall be applied as set forth in
the Loan Agreement.  Mortgagee’s receipt of such insurance proceeds and the
application of such proceeds as provided herein shall not, however, affect the
lien of this Mortgage.  Nothing under this section shall be deemed to excuse
Mortgagor from its obligations to promptly repair, replace or restore any lost
or damaged Property, whether or not the same may be covered by insurance, and
whether or not such proceeds of insurance are available, and whether such
proceeds are sufficient in amount to complete such repair, replacement or
restoration to the satisfaction of Mortgagee.  Furthermore, unless otherwise
confirmed by Mortgagee in writing, the application or release of any insurance
proceeds by Mortgagee shall not be deemed to cure or waive any Event of Default
under this Mortgage.
 
7.4 Insurance Escrow Payments.  To secure the performance of Mortgagor’s
obligations to purchase and maintain insurance on the mortgaged Property as
provided above, Mortgagor agrees, at Mortgagee’s request after the occurrence of
an Event of Default, to pay Mortgagee, on or before the first day of each
calendar month, or at such other intervals as may be designated by Mortgagee,
one-twelfth (or such other fractional amounts as Mortgagee may require) of the
amount or amounts estimated by Mortgagee, within its sole discretion, to be
sufficient to pay insurance premiums on the mortgaged Property on an annual
basis as the same may become due and payable.  After the occurrence of an Event
of Default, Mortgagor further agrees to pay Mortgagee, from time to time, upon
demand therefor, sufficient additional amounts, as estimated by Mortgagee in its
sole discretion, to make up any deficiencies in the amount of insurance premiums
next coming due.  All such funds shall be held by Mortgagee in escrow, without
interest, as part of Mortgagee’s collateral security under this Mortgage, with
Mortgagor hereby granting Mortgagee a continuing security interest in such funds
to secure the Obligations as provided herein.  Such escrow amounts shall not be,
nor be deemed to be, trust funds, and may be commingled with the general funds
of Mortgagee.  Mortgagee shall have the right, but not the obligation, to apply
all or any part of such insurance escrow amounts to satisfy Mortgagor’s
insurance premiums as they become due and payable.  Mortgagor shall furnish
Mortgagee with bills in sufficient time to pay such insurance premiums before
any penalty attaches and before the policy or policies may
lapse.  Notwithstanding the foregoing, Mortgagee shall not be responsible to
Mortgagor or to any other person for the payment of such insurance premiums, and
Mortgagee shall not be liable for any failure to do so.  Mortgagor agrees that
Mortgagee shall have the right, at its sole option, to apply any and all of
Mortgagor’s insurance escrow payments then in the possession of Mortgagee to the
payment and satisfaction, whether in whole or in part, of the Obligations, as
well as any Additional Advances that Mortgagee may have advanced on Mortgagor’s
behalf, together with interest thereon, upon the occurrence of any Event of
Default under this Mortgage.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
TAXES AND LIENS.
 
The following provisions relating to the taxes and liens on the Property are a
part of this Mortgage.
 
8.1 Payment.  Mortgagor shall promptly pay or cause to be paid when due, all
taxes, local and special assessments, and governmental and other charges, as
well as all public and/or private utility charges, of every type and
description, that may from time to time be imposed, assessed and levied against
the mortgaged Property or against Mortgagor.  Mortgagor further agrees to
furnish Mortgagee with evidence that such taxes, assessments, and governmental
and other charges have been paid in full and in a timely
manner.  Notwithstanding the foregoing, Mortgagor may contest the validity or
amount of any taxes or governmental and other charges; provided that Mortgagor
satisfies the requirements of a Permitted Protest (as defined in the Loan
Agreement).
 
8.2 Tax Escrow Payments.  To secure the performance of Mortgagor’s obligations
to promptly pay and satisfy all taxes, assessments and governmental and other
charges as provided above, Mortgagor, at Mortgagee’s request after the
occurrence of an Event of Default, shall pay to Mortgagee, on or before the
first day of each calendar month, or at such other intervals as may be
designated by Mortgagee, one-twelfth (or such other fractional amounts as
Mortgagee may require) of the amount or amounts estimated by Mortgagee, within
its sole discretion, to be sufficient to pay taxes, assessments, and
governmental and other charges on the mortgaged Property on an annual basis as
the same may become due and payable.  After the occurrence of an Event of
Default, Mortgagor further agrees to pay Mortgagee, from time to time, upon
demand therefor, sufficient additional amounts, as estimated by Mortgagee in its
sole discretion, to make up any deficiencies in the amount of taxes,
assessments, and governmental and other charges next coming due.  All such funds
shall be held by Mortgagee in escrow, without interest, as part of Mortgagee’s
collateral security under this Mortgage, with Mortgagor hereby granting
Mortgagee a continuing security interest in such funds to secure the Obligations
as provided herein.  Such escrow amounts shall not be, nor be deemed to be,
trust funds, and may be commingled with the general funds of
Mortgagee.  Mortgagee shall have the right, but not the obligation, to apply all
or any part of such escrow amounts to satisfy Mortgagor’s taxes, assessments,
and governmental and other charges as they become due and payable.  Mortgagor
shall furnish Mortgagee with bills in sufficient time to pay such taxes and
other charges before any penalty attaches.  Notwithstanding the foregoing,
Mortgagee shall not be responsible to Mortgagor or to any other person for the
payment of such taxes, assessments, and governmental and other charges, and
Mortgagee shall not be liable for any failure to do so.  Mortgagor agrees that
Mortgagee shall have the right, at its sole option, to apply all of Mortgagor’s
tax escrow payments then in the possession of Mortgagee to the payment and
satisfaction, whether in whole or in part, of the Obligations, as well as any
Additional Advances that Mortgagee may advance on Mortgagor’s behalf, together
with interest thereon, upon the occurrence of any Event of Default under this
Mortgage.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE IX
 
POSSESSION AND MAINTENANCE OF THE PROPERTY.
 
Mortgagor agrees that Mortgagor’s possession and use of the Property shall be
governed by the following provisions:
 
9.1 Use of Mortgaged Property.  Mortgagor shall not use the Property and shall
not permit others to use the Property, for any purpose or purposes other than
those previously disclosed to Mortgagee in writing, and in no event shall any of
the mortgaged Property be used in any manner that would damage, depreciate, or
diminish its value, or that may result in a cancellation or termination of
insurance coverage.  Mortgagor additionally agrees not to do or to suffer to be
done anything which may increase the risk of fire or other hazard to the
mortgaged Property or any part or parts thereof.  Mortgagor shall not suffer or
permit the mortgaged Property, or any portion thereof, to be used by the public
and others as such, without restriction or in such manner as might impair
Mortgagor’s title to the mortgaged Property or any portion thereof, or in such
manner as may make possible a claim or claims of adverse usage, easement,
servitude, right of way or habitation, or adverse possession by the public and
others, or any implied, tacit or other dedication of the Property.
 
9.2 Compliance With Applicable Laws and Regulations.  Mortgagor shall observe
and abide by, and shall cause others to observe and abide by, all present and
future laws, ordinances, orders, rules, regulations, restrictions, and
requirements of all federal, state and municipal governments, courts,
departments, commissions, boards, agencies, and officers, including, without
limitation, all zoning and/or building codes, environmental protection statutes,
ordinances, regulations, orders, judgments, decrees, and restrictions, which may
be applicable to the mortgaged Property or any part or parts thereof and the
sidewalks and curbs adjoining the mortgaged Property, or the use or manner of
use of the mortgaged Property, whether or not any such law, ordinance, order,
rule, regulation, restriction or requirement shall necessitate any structural
changes or improvements to the mortgaged Property.  Mortgagor shall have the
right, after prior written notice to Mortgagee, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Mortgagee, the validity or applicability of any law, ordinance, order, rule or
regulation, or requirement of the nature referred to above, and which does not
subject Mortgagee to any civil or criminal liability, subject to the following:
(a) if by the terms of any such law, ordinance, order, rule, regulation or
requirement, compliance therewith pending the prosecution of any such proceeding
may legally be delayed without incurring any lien or charge of any kind against
the mortgaged Property, Mortgagor may delay compliance therewith until the final
determination of such proceeding; and (b) if any lien or charge against the
mortgaged Property would arise by reason of any such delay, Mortgagor may,
nevertheless, contest any such law, ordinance, order, rule, regulation or
requirement and delay compliance therewith, provided that Mortgagor satisfies
the requirements as provided in the Loan Agreement.  Notwithstanding the
foregoing, if the contesting of the validity or legality of any such law,
ordinance, order, rule, regulation or requirement may cause a breach of any of
the terms, conditions and/or covenants of any lease as to which Mortgagor may be
a party, then Mortgagor shall not have the right to delay compliance therewith.
 
 
9

--------------------------------------------------------------------------------

 
Mortgagor shall further promptly perform and observe, and shall cause others to
promptly perform and observe, all the terms, covenants and conditions of any
requirements, instruments and agreements affecting the mortgaged Property,
non-compliance with which may adversely affect the priority of this Mortgage, or
which may impose any duty or obligation upon Mortgagor, or upon any lessee or
other occupant of the mortgaged Property.  Mortgagor shall further do and cause
to be done all things necessary to preserve intact and unimpaired any and all
easements, servitudes, appurtenances and other interests and rights in favor of,
or constituting any portion of, the mortgaged Property.
 
9.3 Omitted Intentionally.
 
9.4 ERISA.  Mortgagor represents and warrants to Mortgagee that the granting of
this Mortgage and the consummation of any loan or loans or other transactions
contemplated or secured hereby will not violate the provisions of, and will not
constitute a prohibited transaction under the Employee Retirement Income
Security Act of 1974 (“ERISA”).
 
9.5 Alterations.  Unless otherwise provided in the Loan Agreement, all
accessories, additions, modifications and fixtures installed on or attached to
the mortgaged Property shall, without further action by the parties hereto,
automatically become additional Property subject to this Mortgage.  Mortgagor
shall not, without the prior written consent of Mortgagee, demolish, remove,
construct, restore, add to or alter any building(s) or other improvements to or
upon the mortgaged Property, or any part or parts thereof, or consent to, or
permit any such demolition, removal, construction, restoration, addition or
alteration, other than work in the normal course of operation and maintenance of
the mortgaged Property.  Mortgagor shall further not, without the prior written
consent of Mortgagee, remove or permit the removal of any present or future
fixtures and other property forming part of the mortgaged Property other than
(i) replacement in the course of normal operation and maintenance of the
mortgaged Property with fixtures and other property of equal or greater value or
(ii) as permitted in Section 6.6 of the Loan Agreement.  Mortgagee may condition
its consent to permit Mortgagor to demolish or to remove such improvements,
fixtures and/or other property upon Mortgagor’s agreement to replace the same
with new improvements and/or fixtures of at least equal value then satisfactory
to Mortgagee.
 
9.6 Abandonment of Mortgaged Property.  Mortgagor shall not, nor shall Mortgagor
permit others to abandon, commit waste, or destroy the mortgaged Property, or
any part or parts thereof.
 
9.7 Repairs and Maintenance.  Mortgagor shall cause all material properties used
or useful to the conduct of its business to be maintained pursuant to the
standards set forth in the Loan Agreement.
 
ARTICLE X
 
ENCUMBRANCES.
 
The following provisions relating to Encumbrances on the mortgaged Property are
a part of this Mortgage.
 
10.1 Prior Encumbrances.  To the extent applicable, Mortgagor shall fully and
timely perform any and all of its obligations under any prior Encumbrances
affecting the mortgaged Property.  Without limiting the foregoing, Mortgagor
shall not commit or permit to exist any breach of or default under any such
prior Encumbrances.  Mortgagor shall further promptly notify Mortgagee in
writing upon the occurrence of any event or circumstances that would, or that
might, result in a breach of or default under any such prior
Encumbrance.  Mortgagor shall further not modify or extend any of the terms of
any prior Encumbrance or any indebtedness secured thereby, or request or obtain
any additional loans or other extensions of credit from any third party creditor
or creditors whenever such additional loan advances or other extensions of
credit may be directly or indirectly secured, whether by cross-collateralization
or otherwise, by the mortgaged Property, or any part or parts thereof, with
possible preference and priority over the lien of this Mortgage.
 
 
10

--------------------------------------------------------------------------------

 
10.2 Future Encumbrances.  Except for Permitted Liens (as defined in the Loan
Agreement), Mortgagor shall not, without the prior written consent of Mortgagee,
grant any Encumbrance that may affect the mortgaged Property, or any part or
parts thereof, nor shall Mortgagor permit or consent to any Encumbrance
attaching to or being filed against any of the mortgaged Property in favor of
anyone other than Mortgagee.  Mortgagor shall further promptly pay when due all
statements and charges of mechanics, materialmen, laborers and others incurred
in connection with the alteration, improvement, repair and maintenance of the
mortgaged Property, or otherwise furnish appropriate security or bond pursuant
to a Permitted Protest (as defined in the Loan Agreement), so that no future
Encumbrance may ever attach to or be filed against the Property or any of
Mortgagor’s Rights.
 
10.3 Notice of Encumbrances.  Mortgagor shall immediately notify Mortgagee in
writing upon the filing of any attachment, lien, judicial process, claim, or
other Encumbrance.  Mortgagor additionally agrees to notify Mortgagee
immediately in writing upon the occurrence of any default, or event that with
the passage of time, failure to cure, or giving of notice, might result in a
default under any of Mortgagor’s obligations that may be secured by any
presently existing or future Encumbrance, or that might result in an Encumbrance
affecting the mortgaged Property, or should any of the mortgaged Property be
seized or attached or levied upon, or threatened by seizure or attachment or
levy, by any person other than Mortgagee.
 
ARTICLE XI
 
MORTGAGOR’S OBLIGATIONS AS LESSOR AND LESSEE.
 
11.1 Obligations as Lessor.  To the extent applicable, Mortgagor, as lessor, has
entered and/or may enter into certain leases or subleases of all or any part of
the mortgaged Property.  Mortgagor shall faithfully perform any and all of
Mortgagor’s obligations as lessor or sublessor of the mortgaged Property, with
Mortgagor further agreeing not to do, neglect to do, or permit to be done,
anything that may result in the modification or termination of any such leases
or subleases, or the obligations of any lessee or sublessee, or any other
person, or which may diminish or impair the value of any lease or sublease, or
rents provided therein, or the interests of Mortgagor or Mortgagee therein or
thereunder.  Mortgagor shall further immediately notify Mortgagee in writing of
any default, cancellation, or notice of cancellation under any such leases or
subleases.  Mortgagor will not, without the prior written consent of Mortgagee,
which consent shall not be unreasonably withheld: (a) cancel, terminate, or
accept a surrender or permit any substitution, cancellation, termination, or
surrender of any lease or sublease of the mortgaged Property; (b) modify any
lease or sublease as to reduce the term thereof, or the payments thereunder, or
change any renewal provision contained therein; (c) commence any summary
proceeding or other action to recover possession of any of the leased Property,
other than a proceeding brought in good faith resulting from a default by the
lessee or sublessee under the terms and conditions of the lease or sublease; (d)
receive or collect, or permit the receipt or collection of any rental payments
under such a lease or sublease except in accordance with the terms and
conditions of any such lease agreement previously approved by Mortgagee in
writing; (e) take any other action with respect to any lease or sublease that
may tend to impair the security of Mortgagee under this Mortgage; (f) extend any
present lease or sublease other than in the manner provided for therein, or
enter into any future leases or subleases of all or any portion of the mortgaged
Property except on the best terms reasonably obtainable, under leases or
subleases which shall in all respects be satisfactory to Mortgagee as to the
form and substance thereof, and as to the credit standing of the respective
lessee or sublessees thereunder; or (g) sell, assign, or otherwise transfer any
such lease or sublease.
 
 
11

--------------------------------------------------------------------------------

 
11.2 Obligations as Lessee.  Mortgagor, as lessee, has entered into the Amended
Ground Lease pertaining to that part of the mortgaged Property situated in
Lafayette Parish, Louisiana.  Mortgagor shall faithfully perform any and all of
Mortgagor’s obligations as lessee of the mortgaged Property, with Mortgagor
further agreeing not to do, neglect to do, or permit to be done, anything that
may result in the modification or termination of the Amended Ground Lease, or
the obligations of lessor thereunder, or which may materially diminish or impair
the value of any leasehold interest or the interest of Mortgagor or Mortgagee
therein or thereunder.  Mortgagor shall further promptly upon actual knowledge
notify Mortgage in writing of any default, cancellation or notice of
cancellation under the Amended Ground Lease.  Mortgagor will not, without the
prior written consent of Mortgagee, which consent shall not be unreasonably
withheld, conditioned or delayed: (a) cancel or terminate the Amended Ground
Lease; (b) modify or amend the Amended Ground Lease; (c) take any other action
with respect to the Amended Ground Lease that may tend to impair the security of
Mortgagee under this Mortgage; or (d) sell, assign, or otherwise transfer the
Amended Ground Lease or any interest thereunder.
 
ARTICLE XII
 
ADDITIONAL ADVANCES FOR SPECIFIC PURPOSES.
 
Mortgagee shall have the right but not the obligation, within Mortgagee’s sole
option and discretion, to make Additional Advances on Mortgagor’s behalf for the
following purposes:
 
12.1 Default Under Mortgagor’s Obligations as Lessor or Lessee.  If Mortgagor
should for any reason and to the extent applicable fail to comply with its
obligations as lessor or lessee of any of the mortgaged Property, Mortgagee may
make Additional Advances on Mortgagor’s behalf and take such other action or
actions as Mortgagee may deem to be necessary and proper within its Permitted
Discretion (as defined in the Loan Agreement), to perform such obligations on
Mortgagor’s behalf and to cure and rectify any such default or defaults under
any leases or subleases of the mortgaged Property, and/or to prevent additional
defaults from occurring in the future.
 
12.2 Insurance.  If Mortgagor should for any reason fail to maintain insurance
on the mortgaged Property as required under this Mortgage, Mortgagee may make
Additional Advances on Mortgagor’s behalf for the purpose of purchasing and
maintaining, and Mortgagee may purchase and maintain such insurance coverage
(including insurance protecting only Mortgagee’s interests in the mortgaged
Property).
 
 
12

--------------------------------------------------------------------------------

 
12.3 Taxes.  If Mortgagor should for any reason fail to promptly pay when due
taxes, assessments and governmental and other charges as required under this
Mortgage, Mortgagee may make Additional Advances on Mortgagor’s behalf for the
purpose of paying, and Mortgagee may pay, such taxes, assessments and
governmental and other charges.
 
12.4 Repairs.  If Mortgagor should for any reason fail to make all necessary
repairs to the mortgaged Property and to keep the Property in good working order
and condition as required under this Mortgage, Mortgagor agrees that Mortgagee
may make Additional Advances on Mortgagor’s behalf for the purpose of making,
and Mortgagee may make, such repairs and maintenance to the mortgaged Property
as Mortgagee may deem to be necessary and proper within its Permitted Discretion
(as defined in the Loan Agreement).
 
12.5 Encumbrances.  If Mortgagor should permit or allow any Encumbrance other
than a Permitted Lien (as defined in the Loan Agreement) to attach to or be
recorded or filed against the mortgaged Property, without having first obtained
Mortgagee’s prior written consent, or if Mortgagor should for any reason default
under any obligation secured by any presently existing or future Encumbrance,
Mortgagee may make Additional Advances on Mortgagor’s behalf and take such other
action or actions as Mortgagee may deem to be necessary and proper, within
Mortgagee’s Permitted Discretion (as defined in the Loan Agreement), to pay and
fully satisfy such obligation and/or Encumbrance, to cure or rectify any such
default or defaults, and to prevent the occurrence of any future defaults.
 
12.6 Other.  Mortgagee may further make Additional Advances on Mortgagor’s
behalf and take such other action or actions as Mortgagee may deem to be
necessary and proper, within Mortgagee’s Permitted Discretion (as defined in the
Loan Agreement), to cure and rectify any actions or inactions on Mortgagor’s
part, as are required under this Mortgage, that are not listed immediately
above.
 
12.7 No Obligations.  Nothing under this Mortgage shall obligate Mortgagee to
make any such Additional Advances, or to take any of the above actions on
Mortgagor’s behalf, or as making Mortgagee in any way responsible or liable for
any loss, damage or injury to Mortgagor, or to any other person or entity,
resulting from Mortgagee’s election not to advance any such additional sums or
to take any such action or actions.  In addition, Mortgagee’s election to make
Additional Advances and/or to take any above action or actions on Mortgagor’s
behalf, shall not constitute a waiver or forbearance by Mortgagee of any Event
of Default under this Mortgage.
 
ARTICLE XIII
 
OBLIGATION TO REPAY ADDITIONAL ADVANCES; INTEREST.
 
Mortgagor unconditionally agrees to repay any and all Additional Advances that
Mortgagee may elect to make on Mortgagor’s behalf, together with interest as
provided herein, immediately upon demand by Mortgagee.  Mortgagor further agrees
to pay Mortgagee interest on the amount of such Additional Advances at the rate
of interest provided under the above referenced Loan Agreement or at the highest
rate of interest provided under applicable law, whichever is less, from the date
of each such Additional Advance until all such Additional Advances are repaid in
full.  Mortgagor’s obligations to repay Additional Advances to Mortgagee,
together with interest thereon, shall be secured by this Mortgage.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE XIV
 
CONDEMNATION.
 
The following provisions relating to condemnation of the Property are a part of
this Mortgage.
 
14.1 Notice of Proceedings.  Mortgagor shall immediately notify Mortgagee in
writing should all or any part of the mortgaged Property become subject to any
condemnation or expropriation proceedings or other similar proceedings,
including without limitation, any condemnation, confiscation, or temporary
requisition or taking of the mortgaged Property, or any part or parts
thereof.  Mortgagor further agrees to promptly take such steps as may be
necessary and/or proper within Mortgagee’s Permitted Discretion (as defined in
the Loan Agreement) and at Mortgagor’s expense, to defend any such condemnation
or expropriation proceedings and obtain the proceeds derived
therefrom.  Mortgagor shall not agree to any settlement or compromise or any
condemnation or expropriation claim without Mortgagee’s prior written consent.
 
14.2 Mortgagee’s Participation.  Mortgagee may, at its sole option, elect to
participate in any such condemnation or expropriation proceedings represented by
counsel of Mortgagee’s choice.  Mortgagor agrees to provide Mortgagee with such
documentation as Mortgagee may request to permit Mortgagee to so participate and
to reimburse Mortgagee for its costs associated therewith, including Mortgagee’s
reasonable attorneys’ fees for which an invoice has been delivered to Mortgagee.
 
14.3 Conduct of Proceedings.  Should Mortgagor fail to defend any such
condemnation or expropriation proceedings to Mortgagee’s satisfaction, Mortgagee
may undertake the defense of such a proceeding for and on behalf of
Mortgagor.  To this end, Mortgagor hereby irrevocably appoints Mortgagee as its
agent and attorney-in-fact, such agency being coupled with an interest, to
bring, defend, adjudicate, settle, or otherwise compromise such condemnation or
expropriation claims.
 
14.4 Proceeds.  Mortgagee shall have the right to receive all proceeds derived
or to be derived from the condemnation, expropriation or any permanent or
temporary taking of the mortgaged Property, or any part or parts thereof.  In
the event that Mortgagor should receive any such condemnation proceeds,
Mortgagor agrees to immediately turn over and to pay such proceeds to
Mortgagee.  All condemnation proceeds, which are received by, or which are
payable to either Mortgagor or Mortgagee, shall be applied, at Mortgagee’s sole
option and discretion, and in such manner as Mortgagee may determine (after
payment of all reasonable costs, expenses and attorneys’ fees necessarily paid
or incurred by Mortgagor and/or Mortgagee), for the purpose of: (a) replacing or
restoring the condemned, expropriated, or taken Property; or (b) reducing the
then outstanding balance of the Obligations and any Additional Advances that
Mortgagee may have made on Mortgagor’s behalf, together with interest thereon,
with such payments being applied in the manner provided in this
Mortgage.  Mortgagee’s receipt of such condemnation proceeds and the application
of such proceeds as provided herein shall not, however, affect the lien of this
Mortgage.
 
 
14

--------------------------------------------------------------------------------

 
ARTICLE XV
 
COLLATERAL ASSIGNMENT AND PLEDGE OF RIGHTS AS ADDITIONAL SECURITY.
 
As additional collateral security for the prompt and punctual payment and
satisfaction of any and all present and future Obligations in favor of Mortgagee
as may be outstanding from time to time, at any one or more times, and all
Additional Advances that Mortgagee may make on Mortgagor’s behalf pursuant to
this Mortgage, together with interest thereon as provided herein up to a maximum
principal amount outstanding at any one or more times, from time to time, not to
exceed U.S. $75,000,000.00, together with interest, costs, expenses, attorneys’
fees and other fees and charges, Mortgagor hereby assigns, pledges and grants
Mortgagee a continuing security interest in and to:
 
15.1 Sale Proceeds.  Any and all of Mortgagor’s present and future rights, title
and interests in and to the proceeds of the sale, transfer or conveyance of all
or any of the mortgaged Property, except with respect to Permitted Dispositions
(as defined in the Loan Agreement), including the rights of Mortgagor to receive
such sale proceeds directly from the purchaser or purchasers, and further to
enforce any rights that Mortgagor may have to collect such sale proceeds,
including without limitation, Mortgagor’s right to commence appropriate
collection actions against the purchaser or purchasers thereof.
 
15.2 Insurance Proceeds.  Subject to the provisions of the Loan Agreement, any
and all of Mortgagor’s present and future rights, title and interest in and to
the unearned insurance premiums and proceeds of insurance affecting all or any
part of the mortgaged Property, including the right to receive such unearned
insurance premiums and insurance proceeds directly from the insurer and, where
applicable, to enforce any rights that Mortgagor may have to collect such
amounts.
 
15.3 Escrow Payments.  Any and all tax and insurance escrow payments paid to
Mortgagee as provided under this Mortgage.
 
15.4 Condemnation Proceeds.  Any and all of Mortgagor’s present and future
rights, title and interest in and to the proceeds of any award or claim for
direct or consequential damages relating to any condemnation, expropriation,
conveyance, or other taking of all or any part of the mortgaged Property by any
governmental authority, including, without limitation, any awards resulting from
a change or grade of streets and award for severance damages, and further
including the right to receive such condemnation proceeds directly from such a
governmental authority and, where applicable, to enforce any rights that
Mortgagor may have to collect such condemnation proceeds as provided herein.
 
15.5 Leases, Rents and Profits.  Any and all present and future leases or
subleases affecting the mortgaged Property, and all rents, income, and profits
therefrom, including without limitation, any and all rents, income, profits,
bonuses, revenues, royalties, cash or security deposits, advance rentals and
other payments, and further including Mortgagor’s rights to enforce all present
and future leases or subleases and to receive and enforce any rights that
Mortgagor might have to collect rental and all other payments.
 
 
15

--------------------------------------------------------------------------------

 
15.6 Income and Royalties.  Any and all of Mortgagor’s present and future
rights, title and interest in and to all issues, profits, bonuses, cash
collateral, royalties, income and other benefits derived or to be derived from
the mortgaged Property, or any part or parts thereof, of every nature and kind
whatsoever, including without limitation, any and all issues, profits, bonuses,
cash collateral, royalties, income and other benefits, derived or to be derived
from any and all present and future oil, gas and mineral leases or agreements
with regard to the mortgaged Property, or any part or parts thereof.
 
15.7 Deposits.  Any and all present and future deposits or other security or
advance payments, including rental payments, made by or on behalf of Mortgagor
to others, with respect to (a) utility service regarding the mortgaged Property,
(b) cleaning, maintenance, repair, or similar services regarding the mortgaged
Property, (c) refuse removal or sewer service regarding the mortgaged Property,
(d) rentals of equipment, if any, used in the operation by or on behalf of
Mortgagor regarding the mortgaged Property, and/or (e) parking or similar
services or rights regarding the mortgaged Property.
 
15.8 Damages.  Any and all rights, title and interest and other claims or
demands that Mortgagor now has or may hereafter acquire against anyone with
respect to any damage to all or any part of the mortgaged Property, including
without limitation, damages arising or resulting from any defect in or with
respect to the design or construction of all or any portion of the mortgaged
Property, or arising from any default under any construction, architectural or
engineering contract or agreement relating to the mortgaged Property.
 
15.9 Options.  Any and all present and future options to sell or to lease the
mortgaged Property, or any interests therein.
 
15.10 General Intangibles.  Any and all of Mortgagor’s present and future
contract rights, instruments, documents and general intangible necessary for use
in connection with the ownership and/or operation of all or any part of the
mortgaged Property, whether now existing or hereafter created, or otherwise
acquired by Mortgagor, and all liens, security interests, guaranties, remedies,
privileges and other rights pertaining to such general intangibles, and all
rights and remedies of any kind forming the subject matter of such
Intangibles.  Without limiting the generality of the foregoing, the term
“general intangibles” shall include: (a) all present and future management,
maintenance, service, and other related agreements concerning the operation or
maintenance of the mortgaged Property or any portion thereof; (b) all present
and future permits, licenses, authorizations and other rights relating to the
ownership and/or operation of the mortgaged Property, or any part or parts
thereof; (c) with respect to Mortgagor’s business activities necessary to the
operation of the mortgaged Property, any and all of Mortgagor’s present and
future rights, title and interest in and to all trade names, patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, and all registrations therefor, together with all royalties,
license fees and other income and proceeds derived therefrom, and all of the
goodwill of the business symbolized by the same, now or hereafter filed, owned
or acquired by Mortgagor; (d) all present and future leases of movable
(personal) property, furnishings, fixtures, and equipment leased for use in
connection with the operation of any of the mortgaged Property; (e) all written
guaranties and express or implied warranties regarding the mortgaged Property,
and any part or parts thereof; and (f) all present and future repurchase,
indemnity and other types of agreements with manufacturers and/or distributors
and/or sellers regarding the mortgaged Property or any part or parts thereof.
 
 
16

--------------------------------------------------------------------------------

 
15.11 Books and Records.  Any and all books, records, computer programs, tapes,
discs, “software,” and other like records and information, relating to
Mortgagor’s business operations as well as in any way relating to the foregoing
Rights and/or the Property subject to this Mortgage.
 
ARTICLE XVI
 
REPRESENTATIONS AND WARRANTIES CONCERNING RIGHTS.
 
Mortgagor represents and warrants that: (a) Mortgagor is and/or, except with
respect to Permitted Dispositions (as defined in the Loan Agreement), will be
the lawful owner of all of the Rights; (b) Mortgagor has the right to
collaterally assign and pledge all such Rights to Mortgagee subject to all
applicable racing laws and gaming laws; (c) other than Permitted Liens (as
defined in the Loan Agreement), Mortgagor has not granted any previous security
interests and has not otherwise encumbered any of Mortgagor’s Rights; (d) to the
extent applicable, all of Mortgagor’s Rights that consist of or give rise to
obligations of third parties, represent and/or will at all times continue to
represent bona fide obligations of the obligors thereunder, free of any offset,
compensation, deduction or counterclaim.  The collateral assignment and pledge
of Mortgagor’s Rights are binding upon Mortgagor, as well as Mortgagor’s heirs,
successors, representatives and assigns, and are legally enforceable in
accordance with the foregoing terms and conditions.
 
Nothing in this Mortgage shall be construed to impose any obligation,
responsibility, or liability on Mortgagee or its agents to prosecute any of the
Rights hereunder or to perform or carry out any of the obligations, duties,
responsibilities, or liabilities of Mortgagor under or in connection with the
Rights, it being understood and agreed that the collateral assignment and pledge
of, and security interest in, the Rights is a collateral assignment and pledge
of, and grant of a security interest in, rights only and not of any obligations,
duties, responsibilities, or liabilities.  Mortgagee does not assume any
responsibility for any covenants of Mortgagor in connection with any of the
Rights.  Mortgagor hereby agrees to indemnify and defend Mortgagee, and its
officers, directors, employees, and agents and to hold them harmless from any
cost, expense, liability, loss, or damage, including, without limitation,
reasonable attorneys’ fees for which an invoice has been delivered to Mortgagee,
which may or might be incurred by them by reason of the collateral assignment
and pledge of, and the grant of a security interest in, the Rights in this
Mortgage.  The obligation set forth herein to indemnify, defend, and hold such
parties harmless shall be secured by this Mortgage.
 
Mortgagor does hereby name, constitute, and appoint Mortgagee and Mortgagee’s
agents as Mortgagor’s true and lawful agent and attorney-in-fact with full power
of substitution and with power for Mortgagee in its name and capacity or in the
name and capacity of Mortgagor, following the occurrence and during the
continuation of an Event of Default, to carry out and enforce any or all of the
Rights collaterally assigned and pledged or otherwise encumbered under this
Mortgage and at Mortgagee’s sole discretion to file any claim or to take any
other action, or proceedings and to make any settlement of claims, either in its
own name or in the name of Mortgagor or otherwise, that Mortgagee may deem
necessary or desirable in order to collect and enforce the payment and
performance of the obligations owed to Mortgagor under the Rights.  Upon receipt
of a written notice from Mortgagee that an Event of Default exists, the parties
to the Rights (other than Mortgagor) are hereby expressly and irrevocably
authorized and directed to pay any and all amounts and perform any duties,
liabilities, or obligations due to Mortgagor pursuant to any of the Rights to
and for Mortgagee or such nominee as Mortgagee may designate in such
notice.  The power of attorney granted to Mortgagee and its agents is coupled
with an interest and may not be revoked by Mortgagor as long as this Mortgage
remains in effect.
 
 
17

--------------------------------------------------------------------------------

 
Mortgagor specifically declares that nothing in this Mortgage shall operate (a)
to place any responsibility for the control, care, management, or repair of the
mortgaged Property upon the Mortgagee or for the carrying out of any of the
terms or conditions of any present or future lease that may affect the mortgaged
Property, or (b) to make Mortgagee responsible or liable for (i) any waste
committed on the mortgaged Property by any lessee or by any other party, (ii)
the dangerous or defective condition of the mortgaged Property, including but
not limited to liability as described in Louisiana Civil Code Articles 2315
through 2324, or (iii) any negligence in the management, upkeep, repair, or
control of the mortgaged Property that may result in loss, injury, or death to
any lessee or other party.  All leases and other contracts affecting the
mortgaged Property that are unrecorded or inferior in ranking to this Mortgage
shall at all times be and remain subordinate to this Mortgage.  If the mortgaged
Property is transferred by virtue of any judicial foreclosure proceeding, the
mortgaged Property may, in Mortgagee’s sole discretion, be transferred free and
clear of, and unencumbered by, any and all subordinate leases, assignments, and
contracts.
 
ARTICLE XVII
 
ADDITIONAL OBLIGATIONS OF MORTGAGOR WITH REGARD TO COLLATERALLY ASSIGNED AND
PLEDGED RIGHTS.
 
Mortgagor additionally agrees:
 
17.1 UCC Financing Statements.  Prior to or contemporaneously with the execution
of this Mortgage, Mortgagor has authorized and/or executed a UCC-1 financing
statement with regard to Mortgagor’s Rights.  At Mortgagee’s request, Mortgagor
will promptly authorize and/or sign all other documents, such as financing
statements to perfect, protect, and continue Mortgagee’s security interest in
the mortgaged Property and Rights, Mortgagor will pay all filing fees,
continuation fees, termination fees, and other fees and costs
involved.  Mortgagee may file a carbon, photographic, facsimile or other
reproduction copy of this Mortgage as a UCC-1 financing statement.  In addition,
Mortgagee may file a carbon, photographic, facsimile or other reproduction copy
of Mortgagor’s UCC-1 financing statement.
 
17.2 No Sale or Assignment of Rights.  Other than Permitted Dispositions (as
defined in the Loan Agreement), so long as this Mortgage remains in effect,
Mortgagor will not, without the prior written consent of Mortgagee, sell,
transfer, forego, assign, pledge, or create or permit to exist any Encumbrance
other than Permitted Liens (as defined in the Loan Agreement) in or against any
of Mortgagor’s Rights, in favor of any person other than Mortgagee.
 
 
18

--------------------------------------------------------------------------------

 
17.3 No Settlement or Compromise.  Other than as permitted by the Loan
Agreement, Mortgagor shall not, without the prior written consent of Mortgagee,
compromise, settle, adjust or extend payment under or with regard to any of
Mortgagor’s Rights subject hereto.
 
17.4 Books and Records.  Mortgagor will keep a system of accounting as provided
in the Loan Agreement, which books and records shall at all reasonable times be
open to inspection and copying by Mortgagee or its designated agents.  Mortgagee
shall also have the right to inspect Mortgagor’s books and records, and to
discuss Mortgagor’s affairs and finances with Mortgagor’s officers and
representatives, at such reasonable times as Mortgagee may designate.
 
17.5 Notice to Obligors.  After the occurrence and during the continuation of an
Event of Default, upon request by Mortgagee, Mortgagor will immediately notify
individual obligors and debtors under Mortgagor’s Rights, advising such obligors
and debtors of the fact that their respective agreements and/or obligations have
been collaterally assigned and pledged to Mortgagee.  In the event that
Mortgagor should fail to provide such notices for any reason upon request by
Mortgagee, Mortgagor agrees that Mortgagee may forward appropriate notices to
such obligors and debtors, either in Mortgagee’s name or the name of
Mortgagor.  After the occurrence and during the continuation of an Event of
Default, Mortgagee or Mortgagee’s agents may periodically contact individual
obligors and debtors to verify the amounts then owing under such obligations, to
determine whether such obligors and debtors have any offsets or counterclaims
against Mortgagor, and to inquire about such other matters as Mortgagee may deem
necessary or desirable.
 
17.6 Protection of Rights.  Mortgagor will at all times protect and preserve all
of Mortgagor’s Rights.
 
17.7 Notice of Change of Names.  Mortgagor will notify Mortgagee not less than
30 days prior to any change in Mortgagor’s name, including any change to the
assumed business names of Mortgagor.  Mortgagor further agrees to notify
Mortgagee in writing 30 days prior to any change in address or location of
Mortgagor’s principal governance office.
 
ARTICLE XVIII
 
EVENTS OF DEFAULT.
 
The following actions or inactions or both shall constitute Events of Default
under this Mortgage:
 
18.1 Default under the Obligations.  Should Borrower default in the payment of
principal under any of the Obligations when due or payable, or any other portion
of the Obligations within three (3) days of the date such Obligation is due and
payable, or when declared due and payable.
 
18.2 Default under the Loan Agreement.  Should an “Event of Default” (as defined
in the Loan Agreement) occur or exist under the terms of the Loan Agreement.
 
 
19

--------------------------------------------------------------------------------

 
18.3 Default under this Mortgage.  Should Mortgagor violate, or fail to comply
fully with any of the terms and conditions of, or default under this Mortgage
following the lapse of any applicable grace period permitted hereunder or under
the Loan Agreement.
 
18.4 Default under the Other Related Documents.  Should Borrower or Guarantor
violate, or fail to comply fully with any of the terms and conditions of, or
default, under any of the Related Documents following the lapse of any
applicable grace period permitted thereunder or under the Loan Agreement.
 
ARTICLE XIX
 
MORTGAGEE’S RIGHTS UPON DEFAULT.
 
Should one or more Events of Default occur or exist under this Mortgage and be
continuing, Mortgagee, at its option, may exercise any one or more of the
following rights and remedies, in addition to any other rights and remedies
provided by law:
 
19.1 Acceleration; Foreclosure.  Mortgagee shall have the right, at its sole
option, to accelerate the maturity and demand immediate payment in full of any
and all of the Obligations.  Mortgagee shall then have the right to commence
appropriate foreclosure proceedings against the mortgaged Property and against
Mortgagor’s Rights as provided in this Mortgage.
 
19.2 Seizure and Sale of Mortgaged Property.  In the event that Mortgagee elects
to commence appropriate Louisiana foreclosure proceedings under this Mortgage,
Mortgagee may cause the mortgaged Property, or any part or parts thereof, to be
immediately seized and sold, whether in term of court or in vacation, under
ordinary or executory process, in accordance with applicable Louisiana law, to
the highest bidder for cash, with or without appraisement, and without the
necessity of making additional demand upon or notifying Mortgagor or placing
Mortgagor in default, all of which are expressly waived.
 
19.3 Confession of Judgment.  For purposes of foreclosure under Louisiana
executory process procedures, Mortgagor confesses judgment and acknowledges to
be indebted unto and in favor of the Lender Group, up to the full amount of the
Obligations, in principal, interest, costs, expenses, attorneys’ fees and other
fees and charges.  Mortgagor further confesses judgment and acknowledges to be
indebted unto and in favor of Mortgagee in the amount of all Additional Advances
that Mortgagee may make on Mortgagor’s behalf pursuant to this Mortgage,
together with interest thereon.  To the extent permitted under applicable
Louisiana law, Mortgagor additionally waives: (a) the benefit of appraisal as
provided in Articles 2332, 2336, 2723 and 2724 of the Louisiana Code of Civil
Procedure, and all other laws with regard to appraisal upon judicial sale; (b)
the demand and three (3) days’ delay as provided under Articles 2639 and 2721 of
the Louisiana Code of Civil Procedure; (c) the notice of seizure as provided
under Articles 2293 and 2721 of the Louisiana Code of Civil Procedure; (d) the
three (3) days’ delay provided under Articles 2331 and 2722 of the Louisiana
Code of Civil Procedure; and (e) all other benefits provided under Articles
2331, 2722 and 2723 of the Louisiana Code of Civil Procedure and all other
Articles not specifically mentioned above.
 
 
20

--------------------------------------------------------------------------------

 
19.4 Keeper.  Should any or all of the mortgaged Property be seized as an
incident to an action for the recognition or enforcement of this Mortgage, by
executory process, sequestration, attachment, writ of fieri facias or otherwise,
Mortgagor hereby agrees that the court issuing any such order shall, if
requested by Mortgagee, appoint Mortgagee, or any agent designated by Mortgagee,
or any person or entity named by Mortgagee at the time such seizure is
requested, or any time thereafter, as keeper of the mortgaged Property as
provided under La. R.S. 9:5136, et seq.  Such a keeper shall be entitled to
reasonable compensation.  Mortgagor agrees to pay the reasonable fees of such
keeper, which compensation to the keeper shall also be secured by this Mortgage
in the form of an Additional Advance as provided herein.
 
19.5 Declaration of Fact.  Should it become necessary for Mortgagee to foreclose
under this Mortgage, all declarations of fact, which are made under an authentic
act before a Notary Public in the presence of two witnesses, by a person
declaring such facts to lie within his or her knowledge, shall constitute
authentic evidence for purposes of executory process and also for purposes of
La. R.S. 9:3509.1, La. R.S. 9:3504(D)(6) and La. R.S. 10:9-629, where
applicable.
 
19.6 Separate Sale of Mortgagor’s Rights Following Default.  Should one or more
Events of Default occur or exist under this Mortgage, Mortgagee shall have the
additional right, at its sole option, to separately sell the aforesaid Rights,
or any part or parts thereof, at private or public sale, at such price or prices
as Mortgagee may deem best, either for cash or for any other compensation, or on
credit, or for future delivery, without the assumption of any credit risk.  The
sale of the aforesaid Rights may be without appraisement, the benefit of which
is also expressly waived by Mortgagor.  Mortgagee may exercise any other
remedies with regard to Mortgagor’s Rights as may be authorized under the
Louisiana Commercial Laws (La. R.S. 10:1-101, et seq.).  The sale, lease or
other disposition of Mortgagee’s Rights after default may be for cash, credit,
or any combination thereof.  Mortgagee may purchase all or any part of such
Rights at public sale (or if permitted by law, at private sale) and in lieu of
actual payment of any such purchase price, may set-off the amount of such price
against then outstanding balance of the Obligations and all Additional Advances
that Mortgagee may have advanced on Mortgagor’s behalf, together with interest
thereon, as provided under this Mortgage.  Any notice required to be given by
Mortgagee of a sale, lease or other disposition, or other intended action with
respect to Mortgagor’s Rights, given at least ten (10) calendar days prior to
such proposed action, shall constitute reasonable and fair notice to Mortgagor
of such action.
 
To the full extent permitted by applicable law, Mortgagor hereby waives and
releases Mortgagee of and from any and all liability and penalties for failure
of Mortgagee to comply with any statutory or other requirement imposed upon
Mortgagee relating to notices of sale, holding of sale, or reporting of any
sale.  Mortgagee shall have the right to postpone or adjourn any sale or other
disposition of the Rights at any time without giving of notice of any such
postponed or adjourned dates.  In the event Mortgagee seeks to take possession
of any or all of the Rights by court process, or otherwise, Mortgagor hereby
irrevocably waives any bonds and surety or security relating thereto required by
any statute, court rule or otherwise as an incident to such
possession.  Mortgagor further waives any demand for possession prior to the
commencement of any suit or action and waives the right to trial by jury with
respect thereto, and any other action in which Mortgagee is a party.
 
19.7 Automatic Transfer of Rights.  In the event of foreclosure under this
Mortgage, or other transfer of title or assignment of the mortgaged Property, or
any part or parts thereof, in lieu of payment of the Obligations, whether in
whole or in part, all policies of insurance and other Rights applicable to the
foreclosed upon or transferred Property shall automatically inure to the benefit
of and shall pass to the purchaser(s) or transferee(s) thereof, subject to the
rights of the purchaser(s) or transferee(s) to reject such insurance coverage
and/or Rights at its or their sole option and election.
 
 
21

--------------------------------------------------------------------------------

 
19.8 Specific Performance.  Mortgagee may, in addition to the foregoing
remedies, or in lieu thereof, in Mortgagee’s sole discretion, commence an
appropriate action against Mortgagor seeking specific performance of any
covenant contained herein, or in aid of the execution or enforcement of any
power herein granted.
 
19.9 Cumulative Remedies.  Mortgagee’s remedies as provided herein shall be
cumulative in nature and nothing under this Mortgage shall be construed as to
limit or restrict the options and remedies available to Mortgagee following any
Event of Default, or to in any way limit or restrict the rights and ability of
Mortgagee to proceed directly against Borrower and/or against any Guarantor of
the Obligations, or to proceed against other collateral directly or indirectly
securing any such Obligations.
 
ARTICLE XX
 
MORTGAGEE’S RIGHT TO DIRECTLY COLLECT AND RECEIVE PROCEEDS AND PAYMENTS AFTER
DEFAULT.
 
Mortgagee shall have the right, at its sole option and election, following the
occurrence and during the continuation of an Event of Default, to directly
collect and receive all proceeds and/or payments arising under or in any way
accruing from Mortgagor’s Rights, as such amounts become due and payable.  In
order to permit the foregoing, Mortgagor unconditionally agrees following the
occurrence and during the continuation of an Event of Default, to deliver to
Mortgagee, immediately following demand, any and all of Mortgagor’s records,
ledger sheets, and other documentation, in the form requested by Mortgagee, with
regard to Mortgagor’s Rights and any and all proceeds and/or payments applicable
thereto.
 
Mortgagee shall have the further right, following the occurrence and during the
continuance of an Event of Default, where appropriate and within Mortgagee’s
Permitted Discretion (as defined in the Loan Agreement), to file suit, either in
Mortgagee’s own name or in the name of Mortgagor, to collect any and all
proceeds and payments that may then and/or in the future be due and owing under
and/or as a result of the Rights.  Where it is necessary for Mortgagee to
attempt to collect any such proceeds and/or payments from the obligors therefor,
Mortgagee may compromise, settle, extend, or renew for any period (whether or
not longer than the original period) any obligation or indebtedness thereunder
or evidenced thereby, or surrender, release, or exchange all or any part of said
obligation or indebtedness, without affecting the liability of Mortgagor under
this Mortgage or under the Obligations.  To that end, Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as its attorney-in-fact, coupled
with an interest and with full power of substitution, following the occurrence
and during the continuance of an Event of Default, to take any and all such
actions and any and all other actions permitted hereby, either in the name of
Mortgagor or Mortgagee.
 
 
22

--------------------------------------------------------------------------------

 
In order to permit the foregoing, following the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the additional
irrevocable right, coupled with an interest, to:  (a) remove any and all of
Mortgagor’s documents, instruments, files and records relating or pertaining to
Mortgagor’s Rights from any premises where the same shall then be located; (b)
at Mortgagor’s sole cost and expense, use such of Mortgagor’s personnel,
supplies and space at Mortgagor’s place or places of business as may be
necessary and proper within Mortgagee’s sole discretion, to administer
collection of such proceeds and/or payments; (c) receive, open and dispose of
all mail addressed to Mortgagor pertaining to any of Mortgagor’s Rights and
proceeds and/or payments thereunder; (d) notify the postal authorities to change
the address and delivery of mail addressed to Mortgagor pertaining to any of
Mortgagor’s Rights and proceeds and/or payments thereunder, to such address as
Mortgagee may designate; (e) endorse Mortgagor’s name on any and all notes,
acceptances, checks, drafts, money orders, or other evidences of payment of such
proceeds and/or payments that may come into Mortgagee’s possession, and to
deposit or otherwise collect the same; (f) prepare and mail invoices and/or
statements to such obligors and/or debtors; (g) send verifications of amounts
owed to such obligors and/or debtors; and (h) execute in Mortgagor’s name
affidavits and/or notices with regard to lien rights available to Mortgagor in
connection with such Rights.  In the event that Mortgagor should, for any reason
whatsoever, receive any proceeds derived from the sale, lease, insurance loss,
damage and/or condemnation, of all or any part of the mortgaged Property and/or
Mortgagor’s collaterally assigned and pledged Rights, or should Mortgagor
receive any other payments under Mortgagor’s Rights as provided hereunder (with
such proceeds and/or payments being hereinafter individually, collectively and
interchangeably referred to as Mortgagor’s “Funds”), following notice to the
obligors or debtors thereunder to make their respective payments directly to
Mortgagee, Mortgagor shall hold such Funds in trust for and on behalf of
Mortgagee, and Mortgagor hereby unconditionally agrees to remit or to otherwise
turn over such Funds to Mortgagee immediately following demand.  Should
Mortgagor deposit any such Funds into one or more of Mortgagor’s deposit
accounts, no matter where located, Mortgagee shall have the additional right to
the extent permitted by applicable law to attach any and all of Mortgagor’s
deposit accounts in which Mortgagee may prove such Funds were deposited, whether
or not such Funds are or were commingled with other moneys of Mortgagor, and
whether or not such Funds then remain on deposit in such an account or accounts.
 
ARTICLE XXI
 
PROTECTION OF MORTGAGEE’S SECURITY RIGHTS.
 
Mortgagor will be fully responsible for any losses that Mortgagee may suffer as
a result of anyone other than Mortgagee asserting any rights or interest in or
to the mortgaged Property and/or Mortgagor’s Rights collaterally assigned and
pledged hereunder.  Mortgagor agrees to appear in and to defend all actions or
proceedings purporting to affect Mortgagee’s security interests in any of the
Property and/or Rights subject to this Mortgage and any of the rights and powers
granted Mortgagee hereunder.  In the event that Mortgagor fails to do what is
required of it under this Mortgage, or if any action or proceeding is commenced
naming Mortgagee as a party or affecting Mortgagee’s security interests or the
rights and powers granted under this Mortgage, then Mortgagee may, without
releasing Mortgagor from any of its obligations under this Mortgage, do whatever
Mortgagee believes to be necessary and proper within its sole discretion to
protect the security of this Mortgage, including without limitation making
Additional Advances on Mortgagor’s behalf as provided herein.  Should the
reappraisal of the mortgaged Property occur, whether to comply with appropriate
regulatory requirements or otherwise, Mortgagor agrees to pay the costs of such
appraisal or reappraisals or to reimburse Mortgagee for the costs thereof.
 
 
23

--------------------------------------------------------------------------------

 
ARTICLE XXII
 
INDEMNIFICATION OF MORTGAGEE.
 
Mortgagor agrees to indemnify, to defend and to save and hold Mortgagee harmless
from any and all claims, suits, obligations, damages, losses, costs, expenses
(including, without limitation, Mortgagee’s reasonable attorney’s fees for which
an invoice has been delivered to Mortgagee), demands, liabilities, penalties,
fines and forfeitures of any nature whatsoever that may be asserted against or
incurred by Mortgagee, its officers, directors, employees, and agents arising
out of or in any manner occasioned by this Mortgage and the exercise of the
rights and remedies granted Mortgagee hereunder, as well as by:  (a) the
ownership, use, operation, construction, renovation, demolition, preservation,
management, repair, condition, or maintenance of any part of the mortgaged
Property; (b) the exercise of any of Mortgagor’s Rights collaterally assigned
and pledged to Mortgagee hereunder; (c) any failure of Mortgagor to perform any
of its obligations hereunder; and/or (d) any failure of Mortgagor to comply with
the environmental and ERISA obligations, representations and warranties set
forth herein.  The foregoing indemnity provisions shall survive the cancellation
of this Mortgage as to all matters arising or accruing prior to such
cancellation and the foregoing indemnity shall survive in the event that
Mortgagee elects to exercise any of the remedies as provided under this Mortgage
following default hereunder.  The indemnity obligations of Mortgagor under this
section shall not in any way be affected by the presence or absence of covering
insurance, or by the amount of such insurance or by the failure or refusal of
any insurance carrier to perform any obligation on its part under any insurance
policy or policies affecting the mortgaged Property and/or Mortgagor’s business
activities.  Should any claim, action or proceeding be made or brought against
Mortgagee by reason of any event as to which Mortgagor’s indemnification
obligations apply, then, upon demand by Mortgagee, Mortgagor, at its sole cost
and expense, shall defend such claim, action or proceeding in Mortgagor’s name,
if necessary, by the attorneys for Mortgagor’s insurance carrier (if such claim,
action or proceeding is covered by insurance), or otherwise by such attorneys as
Mortgagee shall approve.  Mortgagee may also engage its own attorneys at its
reasonable discretion to defend Mortgagee and to assist in its defense and
Mortgagor agrees to pay the reasonable fees and disbursements of such attorneys
for which an invoice has been delivered to Mortgagee.
 
ARTICLE XXIII
 
EXECUTION OF ADDITIONAL DOCUMENTS.
 
Mortgagor agrees to execute all additional documents, instruments and agreements
that Mortgagee may deem to be necessary and proper, within its Permitted
Discretion (as defined in the Loan Agreement), in form and substance
satisfactory to Mortgagee, to keep this Mortgage in effect, to better reflect
the true intent of this Mortgage, and to consummate fully all of the
transactions contemplated hereby and by any other agreement, instrument or
document heretofore, now or at any time or times hereafter executed by Mortgagor
and delivered to Mortgagee.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE XXIV
 
ESTOPPEL CERTIFICATE.
 
Within ten (10) calendar days after being requested to do so by Mortgagee,
Mortgagor will execute and deliver to Mortgagee an estoppel certificate
identifying this Mortgage and the Obligations secured hereby, and all documents
and instruments executed in connection herewith and therewith, and acknowledging
the status of this Mortgage, and further acknowledging and agreeing to such
notice provisions and other matters as may be reasonably required by Mortgagee.
 
ARTICLE XXV
 
INSPECTION; AUDITS.
 
Mortgagee and its agents may periodically enter upon Mortgagor’s premises at
reasonable hours and inspect the mortgaged Property.  Mortgagee and its agents
may also periodically conduct audits of Mortgagor’s books and records that in
any way pertain to the mortgaged Property, the foregoing Rights and any part or
parts thereof.
 
ARTICLE XXVI
 
APPLICATION OF PAYMENTS.
 
Mortgagor agrees that all payments and other sums and amounts received by
Mortgagee under the Obligations or under this Mortgage, shall be applied: first,
to reimburse Mortgagee for its costs of collecting the same (including but not
limited to, reimbursement of Mortgagee’s reasonable attorney’s fees); second, to
the repayment of interest on all Additional Advances that Mortgagee may have
made on Mortgagor’s behalf pursuant to this Mortgage; third, to the payment of
principal of all such Additional Advances; and finally, to the payment of
principal and interest on the Obligations then outstanding, which may be applied
in such order and priority as Mortgagee may determine within its sole
discretion.
 
ARTICLE XXVII
 
TAXATION.
 
In the event that there should be any change in law with regard to taxation of
mortgages or the debts they secure, Mortgagor agrees to pay any taxes,
assessments or charges that may be imposed upon the Lender Group as a result of
this Mortgage.  Mortgagor further agrees to promptly pay when due, or if, at
Mortgagee’s option, Mortgagee has paid them on Mortgagor’s behalf, to promptly
reimburse Mortgagee for, all sales, use, excise, stamp, personal property and
other taxes, assessments and governmental charges, however designated, any
amounts in lieu of such taxes, assessments and charges, and any penalties and
interest on any of the foregoing, imposed, levied or based upon or in connection
with (a) the purchase, ownership, use, or financing of any of the mortgaged
Property or Mortgagor’s collaterally assigned and pledged Rights, (b) receipts
with respect to the Obligations, or (c) this Mortgage or any instrument or
instruments evidencing the Obligations, or the filing or recording of any
thereof, whether the same may be payable by or assessed to Mortgagee, the Lender
Group or Mortgagor and whether assessed during or after the expiration of this
Mortgage (excluding, however, any tax on or measured by the Lender Group’s net
income), and Mortgagor shall hold and save the Lender Group free and harmless
therefrom.
 
 
25

--------------------------------------------------------------------------------

 
ARTICLE XXVIII
 
ADDITIONAL REPRESENTATIONS AND WARRANTIES.
 
Mortgagor further represents, warrants and covenants that:
 
28.1 Requisite Authority.  The execution, delivery and performance of this
Mortgage and all other agreements, instruments and documents contemplated hereby
or relating to, and the granting of the security interests provided hereunder
have been duly authorized by all requisite limited liability company action, and
will not violate or conflict with any law or other governmental requirement or
Mortgagor’s organizational documents and will not breach or constitute a default
by Mortgagor under any other agreement or document to which Mortgagor is a party
or by which Mortgagor or its property is bound.
 
28.2 Consents and Approvals.  If notice to or the consent or approval of any
governmental body or authority, or any third party (including without
limitation, any other creditor of Mortgagor) is now or any time hereafter
required in connection with the execution, delivery and performance by Mortgagor
of this Mortgage, then (a) with respect to all currently applicable
requirements, such notice has been given and consent or approval obtained by
Mortgagor prior to the execution hereof and written evidence thereof has been
concurrently herewith delivered to Mortgagee, and (b) with respect to such
requirements that shall at any time hereafter be imposed or become applicable,
such notice will be given and such consent or approval will be obtained by
Mortgagor prior to the time such failure to do so will constitute a violation of
law or result in any breach, default or failure by Mortgagor under any contract
or instrument, and written evidence thereof will at such time be delivered to
Mortgagee.
 
28.3 Perfection of Security Interests.  Except for the recordation of this
Mortgage and Mortgagor’s UCC-1 Financing Statement, no filing or recording of
this Mortgage, or with respect to Mortgagee’s security interest granted
hereunder, is necessary or advisable in any jurisdiction, or before, or with any
governmental or private regulatory body, in order to establish and perfect
Mortgagee’s security rights and interest in the mortgaged Property or the Rights
of Mortgagor collaterally assigned and pledged hereunder, with respect to
Mortgagor or any of Mortgagor’s present and future creditors, or any other third
party or parties whatsoever.
 
28.4 Legal Opinions and Certificates.  Mortgagor further agrees to deliver to
Mortgagee such other documents, including without limitation, such legal
opinions and other certificates as Mortgagee may reasonably request to show
Mortgagor’s compliance with the foregoing and/or with the other representations,
warranties and covenants of Mortgagor contained herein.
 
ARTICLE XXIX
 
MISCELLANEOUS PROVISIONS.
 
The following miscellaneous provisions are a part of this Mortgage:
 
 
26

--------------------------------------------------------------------------------

 
29.1 Waivers.  In granting this Mortgage, Mortgagor waives any homestead and
other exemptions from seizure with regard to the mortgaged Property to which
Mortgagor may be entitled under the laws of the State of Louisiana.
 
29.2 Effect of Waivers.  Any failure or delay on the part of the Mortgagee to
exercise any of the rights and remedies granted under this Mortgage or under any
other agreement or agreements by and between Borrower, Mortgagor and Mortgagee,
shall not have the effect of waiving any of Mortgagee’s rights and
remedies.  Any partial exercise of any rights and remedies granted to Mortgagee
shall furthermore not constitute a waiver of any of Mortgagee’s other rights and
remedies; it being Mortgagor’s intent and agreement that all of Mortgagee’s
rights and remedies shall be cumulative in nature.  Furthermore, any failure on
the part of Mortgagee at any time or times hereafter to require strict
performance by Mortgagor of any of the provisions, warranties, terms and
conditions contained herein or in any other agreement, document or instrument
now or hereafter executed by Mortgagor and delivered to Mortgagee, shall not
waive, affect, or diminish the rights of Mortgagee to thereafter demand strict
compliance and performance therewith and with respect to all other provisions,
warranties, terms and conditions contained herein or therein.  None of the
warranties, conditions, provisions and terms contained in this Mortgage or any
other agreement, document, or instrument now or hereafter executed by Mortgagor
and delivered to Mortgagee, shall be deemed to have been waived by any act or
knowledge of Mortgagee, its agents, directors, officers or employees; but only
by an instrument in writing specifying such waiver, signed by a duly authorized
officer of Mortgagee and delivered to Mortgagor.  A waiver or forbearance on the
part of Mortgagee as to one Event of Default shall not constitute a waiver or
forbearance as to any other or subsequent default.
 
29.3 Successors and Assigns Bound; Solidary Liability.  Mortgagor’s obligations
and agreements under this Mortgage shall be binding upon Mortgagor’s successors,
heirs, legatees, devisees, administrators, executors and assigns.  In the event
that there is more than one Mortgagor under this Mortgage, all of the agreements
and obligations made and/or incurred by Mortgagors under this Mortgage shall be
on a “solidary” or “joint and several” basis.  Mortgagors further agree that any
Mortgagor acting alone and/or with others may request and obtain loan advances
and other extensions of credit secured by this Mortgage, without the further
agreement and concurrence of all of the Mortgagors.
 
29.4 Caption Headings.  Caption headings of the sections of this Mortgage are
for convenience purposes only and are not to be used to interpret or to define
their provisions.  In this Mortgage, whenever the context so requires, the
singular includes the plural and the plural also includes the singular.
 
29.5 Governing Law.  This Mortgage shall be governed and construed in accordance
with the laws of the State of Louisiana without giving effect to any principles
of choice of laws or conflicts of law which may require another law, other than
the laws of the State of Louisiana, to apply.
 
29.6 Severability.  If any provision of this Mortgage is held to be invalid,
illegal or unenforceable by any court, that provision shall be deleted from this
Mortgage and the balance of this Mortgage shall be interpreted as if the deleted
provision never existed.
 
 
27

--------------------------------------------------------------------------------

 
29.7 Notices.  Notices shall be given as provided in the Loan Agreement.  If
there is more than one Mortgagor under this Mortgage, notice to a single
Mortgagor shall be considered as notice to all Mortgagors.
 
29.8 Mortgagee Consents.  Whenever Mortgagee’s consent or approval is required
under this Mortgage, unless otherwise expressly provided herein, such consent or
approval shall be in Mortgagee’s Permitted Discretion as defined in the Loan
Agreement.
 
29.9 Conflict with Loan Agreement.  To the extent the specific provisions of
this Mortgage conflict with the specific terms of the Loan Agreement, the terms
of the Loan Agreement shall control.
 
29.10 Mortgagee as Agent; Successor Agents.
 
(a) Agent has been appointed to act as Agent hereunder by the Lender
Group.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the mortgaged Property) in accordance with the terms of the Loan Agreement, any
related agency agreement among Agent and the Lender Group (collectively, as
amended, supplemented or otherwise modified or replaced from time to time, the
“Agency Documents”) and this Mortgage.  Mortgagor and all other persons shall be
entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Agent, without inquiry into the existence of required consents or
approvals of the Lender Group therefor.
 
(b) Mortgagee shall at all times be the same Person (as defined in the Loan
Agreement) that is Agent under the Agency Documents.  Written notice of
resignation by Agent pursuant to the Agency Documents shall also constitute
notice of resignation as Agent under this Mortgage.  Removal of Agent pursuant
to any provision of the Agency Documents shall also constitute removal as Agent
under this Mortgage.  Appointment of a successor Agent pursuant to the Agency
Documents shall also constitute appointment of a successor Agent under this
Mortgage.  Upon the acceptance of any appointment as Agent by a successor Agent
under the Agency Documents, that successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Agent as Mortgagee under this Mortgage, and the retiring or removed
Agent shall promptly (i) assign and transfer to such successor Agent all of its
right, title and interest in and to this Mortgage and the mortgaged Property,
and (ii) execute and deliver to such successor Agent such assignments and
amendments and take such other actions as may be necessary or appropriate in
connection with the assignment to such successor Agent of the liens and security
interests created hereunder, whereupon such retiring or removed Agent shall be
discharged from its duties and obligations under this Mortgage.  After any
retiring or removed Agent’s resignation or removal hereunder as Agent, the
provisions of this Mortgage and the Agency Documents shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Mortgage while
it was Mortgagee hereunder.
 
 
28

--------------------------------------------------------------------------------

 
(c) Each reference herein to any right granted to, benefit conferred upon or
power exercisable, exercised or action taken by “Mortgagee” shall be deemed to
be a reference to or be deemed to have been so taken, as the case may be, by
Mortgagee in its capacity as Agent pursuant to the Loan Agreement for the
benefit of the Lender Group, all as more fully set forth in the Loan Agreement.
 
ARTICLE XXX
 
WAIVER OF CERTIFICATES.
 
The parties to this Mortgage hereby waive the production of mortgage,
conveyance, tax, paving, chattel mortgage, assignment of accounts, and all other
certificates and relieve and release the Notary before whom this Mortgage was
passed from all responsibilities and liabilities in connection therewith.
 



3/9/2010 11:12 AM (2K)
NEWYORK 7545618 v2 [7545618_2.DOC]
-  -
 



 
29

--------------------------------------------------------------------------------

 

THIS DONE AND PASSED, in multiple originals, on the day and in the month and
year hereinabove first written, in the presence of the undersigned competent
witnesses who hereunto sign their names with Mortgagor and me, Notary, after due
reading of the whole.
 

 WITNESSES:    
MORTGAGOR:
 
THE OLD EVANGELINE DOWNS, L.L.C.
 
 
/s/Christy Brandt
   
/s/M. Brent Stevens
 
 
   
Name: M. Brent Stevens
 
./s/Jonathan Swain
   
Title: Chief Executive Officer
 

 
 
 
 
 
 
 
/s/Leigh K. Lanier
 
   Notary Public
 
   
 
 
 




3/9/2010 11:12 AM (2K)
NEWYORK 7545618 v2 [7545618_2.DOC]
   



 
30

--------------------------------------------------------------------------------

 

EXHIBIT A
 
(Owned Real Estate)
 
St. Landry Parish
 
TRACTS 1 (A-J):
 
COMPRISED OF THE FOLLOWING PARCELS LOCATED IN ST. LANDRY PARISH, LA:
 
1A.           A certain tract or parcel of ground, together with any and all
buildings and improvements thereon, located in Sections 77 & 83, Township 6
South, Range 4 East, ST. LANDRY PARISH, LOUISIANA, containing 7.329 acre,
Cosgrove A, being shown and described according to “PLAT OF SURVEY PREPARED FOR
THE OLD EVANGELINE DOWNS, L.C. SHOWING A 7.329 ACRE TRACT OF LAND SITUATED IN
T-6-S, R-4-E, ST. LANDRY PARISH, LOUISIANA”, by Randall E. Ward, Registered
Professional Land Surveyor, Aucoin & Associates, Inc., dated 8/20/02, a copy of
which is filed of record, said tract being more particularly described according
to said plat as follows, to-wit:
 
Commence at a point which is the intersection of the East Line of La. 1244 and
the North Line of La. Hwy. 31; thence go North 62 degrees 31’ 23” West a
distance of 643.93’ to corner located on the right-of-way of La. Hwy. 1244 and
POINT OF BEGINNING; thence go South 13 degrees 19’ 14” West a distance of
491.68’ to point and corner located on the Northerly right-of-way of La. Hwy.
31/Creswell Lane (Ext.); thence go along highway right-of-way South 77 degrees
27’ 33” West a distance of 680.72’ to point and corner; thence go North 01
degrees 21’ 49” East a distance of 299.21’ to point and corner; thence go North
77 degrees 26’ 43” East a distance of 182.50’ to point; thence go North 42
degrees 45’ 59” East a distance of 570.51’ to point and corner; thence go South
57 degrees 21’ 46” East a distance of 243.58’ to corner and POINT OF BEGINNING.
 
 
31

--------------------------------------------------------------------------------

 
Being the same property acquired by The Old Evangeline Downs, L.C. from Martin
A. Cosgrove, Sr., et al, as per act of Cash Sale filed of record in the Official
Conveyance Records of St. Landry Parish, LA, on September 6, 2002, in COB H-39,
page 863, Document #893521.
 
1B.           A certain tract or parcel of ground, together with any and all
buildings and improvements thereon, located in Sections 77 & 83, Township 6
South, Range 4 East, ST. LANDRY PARISH, LOUISIANA, containing 3.232 acres, being
shown and described according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE
DOWNS, L.C. SHOWING A 3.232 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E, ST.
LANDRY PARISH, LOUISIANA”, by Randall E. Ward, Registered Professional Land
Surveyor, Aucoin & Associates, Inc., dated 8/20/02, a copy of which is filed of
record, said tract being more particularly described according to said plat as
follows, to-wit:
 
Commence at a point which is the intersection of the East Line of La. 1244 and
the North Line of La. Hwy. 31; thence go South 79 degrees 04’ 56” West a
distance of 109.21’ to the Southeast corner of the herein described tract which
is the POINT OF BEGINNING located on the Northerly right-of-way of La. Hwy.
31/Creswell Lane (Ext.); thence go along highway right-of-way South 77 degrees
25’ 05” West a distance of 593.15’ to point and corner; thence go North 13
degrees 19’ 14” East a distance of 491.68’ to point and corner located on the
Southerly right-of-way of La. Hwy. 1244; thence go South 57 degrees 21’ 46” East
a distance of 383.59’ to point; thence South 46 degrees 56’ 58” East a distance
of 102.33’ to point; thence go South 58 degrees 13’ 13” East a distance of
77.87’ to point; thence go South 02 degrees 52’ 47” East a distance of 31.51’ to
corner and POINT OF BEGINNING.
 
Being the same property acquired by The Old Evangeline Downs, L.C. from Gordon
Donald Watkins, et al, as per act of Cash Sale filed of record in the Official
Conveyance Records of St. Landry Parish, LA, on September 6, 2002, in COB H-39,
page 984, Document #893533.
 
1C.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in ST. LANDRY PARISH, LOUISIANA, being shown and
described as TRACT 15, containing 150.045 acres, according to “Plat of Survey
for Alice B. Heard Realty Co., Inc. showing a partition of property situated in
sections 38, 41, 42, 43, 54, 59, 65, 67, 68, 69, 70, 73, 76, 77 and 83, township
6 south, range 4 east, St. Landry Parish, Louisiana”, dated September 13, 1985,
by Robert L. Wolfe, Jr., Registered Professional Land Surveyor, Morgan Goudeau
Associates, Inc., filed of record in the Official Conveyance Records of the
Parish of St. Landry, Louisiana, as Register #701770, in COB R-26, folio 143.
 
Said tract being further described as Tract 15, containing 149.997 acres,
according to “PLAT OF SURVEY FOR CONCEPT INVESTMENTS, INC. SHOWING TRACTS 15 &
16 OF THE ALICE BOAGNI HEARD PARTITION SITUATED IN SECTIONS 41, 65, 76, 77 & 83,
TOWNSHIP 6 SOUTH, RANGE 4 EAST ST. LANDRY PARISH, LOUISIANA”, by Robert Wolfe,
Jr., RPLS, for Morgan Goudeau & Associates, dated January 14, 2000, a copy of
which is filed of record in the Official Conveyance Records of St. Landry
Parish, LA.
 
Being the same property acquired by The Old Evangeline Downs, L.C. from Alice
Augusta Rozas Beinvenu, et al, as per act of Cash Sale filed of record in the
Official Conveyance Records of St. Landry Parish, LA, on September 6, 2002, in
COB H-39, page 870, Document #893522.
 
1D.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in ST. LANDRY PARISH, LOUISIANA, being shown and
described as TRACT 16, containing 143.045 acres, according to “Plat of Survey
for Alice B. Heard Realty Co., Inc. showing a partition of property situated in
sections 38, 41, 42, 43, 54, 59, 65, 67, 68, 69, 70, 73, 76, 77 and 83, township
6 south, range 4 east, St. Landry Parish, Louisiana”, dated September 13, 1985,
by Robert L. Wolfe, Jr., Registered Professional Land Surveyor, Morgan Goudeau
Associates, Inc., filed of record in the Official Conveyance Records of the
Parish of St. Landry, Louisiana, as Register #701770, in COB R-26, folio 143.
 
LESS & EXCEPT:
1.           A 5.0 acre tract sold to Joseph Y. Dupre, et ux, from Mary Ann
Rozas Darby, as per Act of Cash Sale filed of record July 2, 1987, in COB I-29,
folio 243, Official Conveyance Records of St. Landry Parish, LA.
 
 
32

--------------------------------------------------------------------------------

 
2.           A 9.077 acre tract sold to Gerard Peron, et ux, as per act of Sale
filed of record May 21, 1990, in COB K-32, folio 240, Official Conveyance
Records of St. Landry Parish, LA.
 
Said tract being further described as Tract 16, containing 128.990 acres,
according to “PLAT OF SURVEY FOR CONCEPT INVESTMENTS, INC. SHOWING TRACTS 15 &
16 OF THE ALICE BOAGNI HEARD PARTITION SITUATED IN SECTIONS 41, 65, 76, 77 & 83,
TOWNSHIP 6 SOUTH, RANGE 4 EAST ST. LANDRY PARISH, LOUISIANA”, by Robert Wolfe,
Jr., RPLS, for Morgan Goudeau & Associates, dated January 14, 2000, a copy of
which is filed of record in the Official Conveyance Records of St. Landry
Parish, LA.  Being the same property acquired by The Old Evangeline Downs, L.C.
from Mary Ann Rozas Nicholson, et al, as per act of Cash Sale filed of record in
the Official Conveyance Records of St. Landry Parish, LA, on September 6, 2002,
in COB H-39, page 881, Document #893523.
 
1E.           Five (5) certain tracts or parcels of ground, together with any
and all improvements thereon, located in ST. LANDRY PARISH, LOUISIANA, being
shown and described as TRACT “A”, containing 188.540 acres, TRACT “C”,
containing 19.145 acres, TRACT “D”, containing 5.464 acres, TRACT “E”,
containing 18.531 acres, TRACT “F”, containing 10.570 acres, according to “PLAT
OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C. SHOWING SEVERAL TRACTS OF
LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH, LOUISIANA”, by Randall E. Ward,
PLS/Aucoin & Associates, Inc., dated January 28, 2003, said tracts having such
measurements and dimensions as shown on said survey.  Being the same property
acquired by The Old Evangeline Downs, L.C. from Fort Hamilton Heights-West, et
al, as per act of Cash Sale filed of record in the Official Conveyance Records
of St. Landry Parish, LA, on September 6, 2002, in COB H-39, page 944, Document
#893531.
 
1F.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in Sections 77 and 83, Township 6 South, Range 4
East, St. Landry Parish, La, being shown and described as COSGROVE B, 4.407
acres, according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C.
SHOWING A 4.407 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Randall E. Ward, RPLS, dated 8/16/02, revised 9/20/02, said tract
being further shown and described according to said survey as follows, to-wit:
 
Commence at the Northeasterly corner of said tract, located on the right-of-way
of La. Hwy. 1244, which point is located North 61 degrees 06’ 27” West a
distance of 886.79 from the intersection of the East Line of La. 1244 and the
North Line of La. Hwy. 31, which point is the POINT OF BEGINNING; thence go
South 42 degrees 45’ 59” West a distance of 570.51’ to point; thence go South 77
degrees 26’ 43” West a distance of 182.50’ to point; thence go North 01 degrees
21’ 49” East a distance of 202.26’ to point; thence go North 01 degrees 40’ 13”
East a distance of 283.39’ to point and corner; thence go North 84 degrees 27’
38” East a distance of 256.12’ to point; thence go North 18 degrees 08’ 07” East
a distance of 118.94’ to point and corner located on the right-of-way of La.
Hwy. 1244; thence go along said highway right-of-way South 57 degrees 41’ 32”
East a distance of 308.22’ to corner and POINT OF BEGINNING.  Being the same
property acquired by The Old Evangeline Downs, L.L.C. from Martin A. Cosgrove,
Sr., et al, as per act of Cash Sale filed of record in the Official Conveyance
Records of St. Landry Parish, LA, on May 15, 2003, in COB R39, page 270,
Document #905624.
 
 
33

--------------------------------------------------------------------------------

 
1G.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in Section 77, Township 6 South, Range 4 East, St.
Landry Parish, La, being shown and described as COSGROVE C, 0.515 acres,
according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C. SHOWING
A 1.377 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Randall E. Ward, RPLS, dated 9/20/02, said tract being further
shown and described according to said survey as follows, to-wit:
 
Commence at the Northeasterly corner of said tract, located on the right-of-way
of La. Hwy. 1244, which point is located North 60 degrees 13’ 37” West a
distance of 1194.60’ from the intersection of the East Line of La. 1244 and the
North Line of La. Hwy. 31, which point is the POINT OF BEGINNING; thence go
South 18 degrees 08’ 07” West a distance of 118.94’ to point and corner; thence
go South 84 degrees 27’ 38” West a distance of 157.47’ to point and corner;
thence go North 14 degrees 11’ 07” East a distance of 64.09’ to point; thence go
North 31 degrees 48’ 21” East a distance of 151.97’ to point located on the
right-of-way of La. Hwy. 1244; thence go along said highway right-of-way, South
57 degrees 13’ 55” East a distance of 116.50 to corner and POINT OF
BEGINNING.  Being the same property acquired by The Old Evangeline Downs, L.L.C.
from Martin A. Cosgrove, Sr., et al, as per act of Cash Sale filed of record in
the Official Conveyance Records of St. Landry Parish, LA, on May 15, 2003, in
COB R39, page 270, Document #905624
 
1H.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in Section 77, Township 6 South, Range 4 East, St.
Landry Parish, La, being shown and described as COSGROVE D, 0.862 acre,
according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C. SHOWING
A 0.862 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Randall E. Ward, RPLS, dated 9/20/02, said tract being further
shown and described according to said survey as follows, to-wit:
 
Commence at the Northeasterly corner of said tract, located on the right-of-way
of La. Hwy. 244, which point is located North 59 degrees 57’ 39” West a distance
of 1310.96’ from the intersection of the East Line of La. 1244 and the North
Line of La. Hwy. 31, which point is the POINT OF BEGINNING; thence go South 31
degrees 48’ 21” West a distance of 151.97’ to point; thence go South 14 degrees
11’ 07” West a distance of 64.09’ to point and corner; thence go South 84
degrees 27’ 38” West a distance of 98.65’ to point and corner; thence go
North 01 degrees 40’ 13” East a distance of 319.81’ to point and corner located
on highway right-of-way of La. Hwy. 1244; thence go along said highway
right-of-way South 57’ degrees 13’ 55” East a distance of 219.61’ to point and
corner which is the POINT OF BEGINNING.  Being the same property acquired by The
Old Evangeline Downs, L.L.C. from Martin A. Cosgrove, Sr., et al, as per act of
Cash Sale filed of record in the Official Conveyance Records of St. Landry
Parish, LA, on May 15, 2003, in COB R39, page 277, Document #905628.
 
1I.           A certain tract or parcel of ground, together with any and all
buildings and improvements thereon, located in Section 77, Township 6 South,
Range 4 East, ST. LANDRY PARISH, LOUISIANA, containing 5.00±acres, being shown
and described according to “MAP PREPARED FOR MR. AND MRS. MICKEY DUPRE SHOWING
OPTION TO PURCHASE FOR SITUATED IN SECTION 77 T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Aucoin & Associates, Inc., dated 8/7/02, a copy of which is filed
of record in COB Q39, page 979, Act. #905237, Official Records of St, Landry
Parish, LA., said tract being more particularly described according to said plat
as follows, to-wit:
 
 
34

--------------------------------------------------------------------------------

 
Commence at a point which is the intersection of the East Line of La. 1244 and
the North Line of La. Hwy. 31; thence North 57 degrees 16’ 43” West a distance
of 1643.04’ to a point and corner located on La. Hwy. 1244 being the POINT OF
BEGINNING; thence go North 57 degrees 22’ 20” West a distance of 223.64’ to a
point and corner; thence North 30 degrees 08 ‘31” East a distance of 974.68’ to
point and corner; thence South 57 degrees 22’ 18’ ‘East a distance of 223.35’ to
point and corner; thence South 30 degrees 07’ 31”West a distance of 974.59” back
to the POINT OF BEGINNING.  Being the same property acquired by The Old
Evangeline Downs, L.L.C. from Paul Mickey Dupre, et ux, as per act of Cash Sale
filed of record in the Official Conveyance Records of St. Landry Parish, LA, on
May 8, 2003, in COB Q39, page 979, Act No. 905237, Official Conveyance Records
of St. Landry Parish, LA.
 
1J.           One certain lot or parcel of ground, together with any and all
buildings and/or improvements thereon, located in Sections 76 & 77, Township 6
South, Range 4 East, St. Landry Parish, Louisiana, being shown and described as
TRACT #8, containing 1300 acres, according to “PLAT OF SURVEY PREPARED FOR THE
OLD EVANGELINE DOWNS, L.L.C. SHOWING A 106.416 ACRE TRACT OF LAND SITUATED IN
T-6-S, R-4-E ST. LANDRY PARISH, LOUISIANA”, by Randall E. Ward, RPLS, for Aucoin
& Associates, Inc., dated May 2, 2003, revised October 6, 2003, said Tract #8
being more particularly shown and described according to said plat as follows,
to-wit:
 
Commence at the intersection of the North line of La. Hwy. 1244 with the East
line of 1-49; thence go South 56° 47’ 51” West a distance of 1085.47’ to point
and corner; thence go North 25° 14’ 05” East a distance of 581.18’ to corner of
Tract #8 and POINT OF BEGINNING; thence go West 64° 45’ 55” West a distance of
425.81’ to point and corner; thence go North 25° 14’ 05” East a distance of
1329.88’ to point and corner; thence go South 64° 45’ 55” East a distance of
425.891’ to point and corner; thence go South 25° 14’ 05” West a distance of
1329.88’ to corner and POINT OF BEGINNING.  Being the same property acquired by
The Old Evangeline Downs, L.L.C. from Bart C. Warner, as per act of Cash Sale
filed of record in the Official Conveyance Records of St. Landry Parish, LA, on
October 24, 2003, in COB Z39, page 122, Act. No. 915244.
 



3/9/2010 11:12 AM (2K)
NEWYORK 7545618 v2 [7545618_2.DOC]
-  -
 



 
35

--------------------------------------------------------------------------------

 

EXHIBIT A
 
(Owned Real Estate)
 
West Baton Rouge Property
 
ITEM 1:
A certain tract or parcel of land together with all improvements thereon
consisting of 1.33 acres located in Section 93, Township 7 South, Range 12 East,
Southeast Land District of Louisiana, in the Parish of West Baton Rouge, and
being more particularly described as follows:
 
Commencing at the Northeast corner of the intersection of North Westport Drive
and Office Park Drive, said point referred to hereafter as the POINT OF
BEGINNING;
 
Proceed North 25 degrees, 38 minutes, 43 seconds East a distance of 156.43 feet
to a point and corner;
 
Thence continue along the arc of a curve to the right having a central angle of
26 degrees, 49 minutes, 44 seconds, a radius of 270.00 feet, and a distance of
126.43 feet to a point and corner;
 
Thence proceed South 37 degrees, 31 minutes, 34 seconds East a distance of 62.69
feet to a point and corner;
 
Thence proceed South 64 degrees, 21 minutes, 17 seconds East a distance of
145.00 feet to a point and corner;
 
Thence proceed South 25 degrees, 38 minutes, 43 seconds West a distance of
250.00 feet to a point and corner;
 
Thence proceed North 64 degrees, 21 minutes, 17 seconds West a distance of
230.00 feet to a point and corner known as the POINT OF BEGINNING.
 
Said property being more particularly described on map entitled “Final Plat of
Lot FNB-Westport, Section II” by Evans-Graves Engineers, Inc., dated and
certified September 21, 1990.
 
Being the same property acquired by Mortgagor by Cash Sale dated December 5,
1994, and recorded in Conveyance Book 326, Entry No. 50 of the official records
of West Baton Rouge Parish, Louisiana.
 
 
36

--------------------------------------------------------------------------------

 
ITEM 2:
A certain tract or parcel of land, together with all the buildings and
improvements thereon, and all of the rights, ways, privileges and servitudes
thereunto belonging, or in anywise appertaining, situated in the Parish of West
Baton Rouge, State of Louisiana, in Section 92, Township 7 South, Range 12 East,
containing four (4) acres and being more particularly designated as LOT DDC on a
map of survey by John K. Laws, Jr., P.E. and P.L.S., dated January 30, 1997,
entitled “Final Plat of Lot DDC, Being the Removal of a 4.00 Ac. Tract From the
Remaining Portion of the Carolina Planting & Lumber Co. Tract Formerly Belonging
to Dr. Isidor Cohn, Sr., and Located in Section 91 & 92, T-7-S, R-12-E,
Southeastern Land District, West Baton Rouge Parish, Louisiana,” which plat is
attached to and made a part of that certain Act of Cash Sale recorded in the
records of West Baton Rouge Parish, Louisiana recorded in Book No. 366, under
Number 73 of the Conveyance Records; said tract measuring 450.85 feet front
Louisiana Highway 415, and having such measurements and subject to such
servitude as are more particularly shown on said map by John K. Laws, Jr.
 
Being the same property acquired by Mortgagor herein by Act of Cash Sale dated
March 11, 1998, and recorded in the official records of West Baton Rouge Parish,
Louisiana.
 



3/9/2010 11:12 AM (2K)
NEWYORK 7545618 v2 [7545618_2.DOC]
-  -
 



 
37

--------------------------------------------------------------------------------

 

EXHIBIT B
 
(Leased Real Estate)
 
Lafayette Parish
 
ONE OR MORE TRACTS OF LAND situated in the Parish of Lafayette, Louisiana upon
which the Evangeline Downs Racetrack is currently located, more fully described
as follows:
 
That parcel of ground, situated in Sections 98, 99 and 100, Township 8 South,
Range 4 East, in the Parish of Lafayette, Louisiana, containing One Hundred
Thirty-Three and 668/1000 (133.668) acres; said parcel being composed of Tracts
One (1) and Two (2) on a plat of survey by Fred L. Colomb, Registered Surveyor,
dated March 22, 1965, and attached to Acts No. 472680 and 47,681 of the records
of the Clerk of Court’s Office for the Parish of Lafayette, Louisiana; the said
parcel is bounded Northerly by properties of William J. Broussard, Wallace
Broussard, Rhule Sonnier, and Esteve Breaux Estate or their assigns, Easterly by
property of Esteve Breaux Estate, and Mrs. Mercedes Broussard Voorhies Estate,
or their assigns, Southerly by properties of Iconca Prejean, Edgar Kilchrist and
Esteve Prejean, or their assigns, and Westerly by U.S. Highway No. 167, being
the same property acquired by Act No. 654679 of the records of the Clerk of
Court’s Office for Lafayette Parish, Louisiana.
 
Being a portion of the same property acquired by The Moody Company by Credit
Sale from Braxton I. Moody, III, dated March 26, 1979, recorded under File No.
79-15607 of the records of Lafayette Parish, Louisiana; and being a portion of
the same property acquired by The Trotter Company by Credit Sale from William E.
Trotter, II, dated March 26, 1979; recorded under File No. 79-15606 of the
records of Lafayette Parish, Louisiana;
 
together with all easements, rights of way, servitudes and appurtenances in
adjoining and adjacent land, highways, roads, streets, and lanes, whether public
or private, reasonably required for the installation, maintenance, operation and
service of sewer, water, gas, power and other utility lines and for driveways
and approaches to and from abutting highways for the use and benefit of said
premises, including the improvements which may be erected thereon.
 


 



3/9/2010 11:12 AM (2K)
NEWYORK 7545618 v2 [7545618_2.DOC]
-  -
 



 
38

--------------------------------------------------------------------------------

 
